Exhibit 10.1










LOAN AGREEMENT







Among







GE GOVERNMENT FINANCE, INC.,




as Lender,







and







CITY OF CLARKSVILLE, ARKANSAS,




as Issuer,







and







GREENVILLE TUBE COMPANY,




as Borrower







Dated as of December 1, 2007










_______________________________




This instrument constitutes a security agreement

under the Arkansas Uniform Commercial Code.

_________________________________





LOAN AGREEMENT




Lender:

GE Government Finance, Inc.

Suite 470

8400 Normandale Lake Boulevard

Minneapolis, MN  55437

Telephone: (800) 346-3164

Telecopier: (952) 897-5601




Issuer:

City of Clarksville, Arkansas

205 Walnut Street

Clarksville, AR  72830

Attn: Mayor

Telephone:

(479) 754-6486

Telecopier:

(479) 754-4052




Borrower:

Greenville Tube Company

2505 Foster Avenue

P.O. Box 389

Janesville, WI  53547-0389

Attn: Barry Nuss

Telephone:

(608) 531-3137

Telecopier:

(608) 754-0889







THIS LOAN AGREEMENT dated as of December 1, 2007 (this “Agreement”) among GE
Government Finance, Inc., a Delaware corporation, as lender (with its permitted
successors and assigns, “Lender”), City of Clarksville, Arkansas, a municipality
duly organized and validly existing under the laws of the state of Arkansas (the
“State”), as issuer (“Issuer”), and Greenville Tube Company, a Delaware
corporation, as borrower (“Borrower”).




WHEREAS, Issuer is authorized and empowered under the laws of the State,
including  the Municipalities and Counties Industrial Development Revenue Bond
Law, Section 14-164-201 et seq., Arkansas Code Annotated, as amended, and the
Revenue Bond Act of 1987, Section 19-9-601 et seq., Arkansas Code Annotated, as
amended (collectively, the “Act”), to issue industrial development revenue bonds
and to enter into loan agreements, contracts and other instruments and documents
necessary or convenient to obtain loans for the purpose of facilitating the
financing of certain projects as described in the Act; and




WHEREAS, in furtherance of the purposes of the Act, Issuer proposes to finance
all or a portion of the Project (as hereinafter defined) for Borrower pursuant
to this Agreement by issuing an industrial development revenue bond and lending
the proceeds thereof to Borrower; and














WHEREAS, Borrower proposes to borrow the proceeds of the Bond (as hereinafter
defined) upon the terms and conditions set forth herein to finance the Project
Costs (as hereinafter defined); and




WHEREAS, Borrower shall make Loan Payments (as hereinafter defined) directly to
Lender as assignee of Issuer and holder of the Bond; and




WHEREAS, this Agreement and the Bond shall not be deemed to constitute a debt or
liability or moral obligation of the State or any political subdivision thereof,
or a pledge of the faith and credit or taxing power of the State or any
political subdivision thereof, but shall be a special obligation payable solely
from the Loan Payments payable hereunder by Borrower to Lender as assignee of
Issuer;




NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the premises contained in this Agreement,
Lender, Issuer and Borrower agree as follows:




ARTICLE I

DEFINITIONS AND EXHIBITS

Section 1.01.  Definitions.  The following terms used herein will have the
meanings indicated below unless the context clearly requires otherwise:

“Agreement” means this Agreement, including all exhibits hereto, as any of the
same may be supplemented or amended from time to time in accordance with the
terms hereof.




“Bond” means Issuer’s $2,000,000 Industrial Development Revenue Bond (Greenville
Tube Company Project), Series 2007 in the form attached hereto as Exhibit E.




“Borrower” means Greenville Tube Company, a Delaware corporation.




“Borrower Documents” means, collectively, this Agreement, the Escrow Agreement,
the Tax Regulatory Agreement and any other agreements, documents or certificates
executed by Borrower in connection with the Loan contemplated by this Agreement.




“Business Day” means a day other than a Saturday or Sunday on which banks are
generally open for business in New York, New York.




“Code” means the Internal Revenue Code of 1986, as amended, and United States
Treasury regulations promulgated thereunder.




“Collateral” means (a) the Equipment, (b) all general intangibles, software
intangibles and other property relating thereto, (c) all accessories,
attachments, parts, equipment and repairs now or hereafter attached or affixed
or used in connection with any of the foregoing property, (d) all warehouse
receipts, bills of lading and other documents of title now or hereafter covering





2







any of the foregoing property, (e) all securities, funds, moneys, deposits and
other property at any time held in or subject to the Escrow Fund, (f) all
accessions thereto, (g) all substitutions for any of the foregoing property, and
(h) all products and proceeds of any of the foregoing property (including,
without limitation, any property acquired by Borrower with such proceeds).




“Damaged Collateral” means any portion of the Collateral that is lost, stolen,
destroyed or damaged beyond repair.

“Damaged Collateral Amount” means an amount equal to the product of (a) the then
current Prepayment Amount and (b) a percentage equal to the original cost of the
Damaged Collateral divided by the original cost of all of the Collateral.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default as provided in Article XI hereof.




“Determination of Taxability” means any determination, decision or decree by the
Commissioner of Internal Revenue, or any District Director of Internal Revenue
or any court of competent jurisdiction, or an opinion obtained by Lender of
counsel qualified in such matters, that an Event of Taxability shall have
occurred.  A Determination of Taxability also shall be deemed to have occurred
on the first to occur of the following:




(a)

the date when Borrower files any statement, supplemental statement, or other tax
schedule, return or document, which discloses that an Event of Taxability shall
have occurred; or




(b)

the effective date of any federal legislation enacted after the date of this
Agreement or promulgation of any income tax regulation or ruling by the Internal
Revenue Service that causes an Event of Taxability after the date of this
Agreement; or




(c)

if upon sale, lease or other deliberate action taken with respect to the Project
within the meaning of Treas. Reg. § 1.141-2(d), the failure to receive an
unqualified opinion of bond counsel to the effect that such deliberate action
will not cause interest payable by Borrower hereunder to become includable in
the gross income of the recipient.




“Environmental Laws” has the meaning ascribed thereto in paragraph (h) of
Article V hereof.




“Equipment” means the equipment, goods and other property financed or refinanced
with the proceeds of the Bond and the Loan and the property identified in
Exhibit A hereto.




“Escrow Agent” means Marshall & Ilsley Trust Company, N.A., as escrow agent
under the Escrow Agreement, and its successors and assigns permitted under the
Escrow Agreement.




“Escrow Agreement” means the Escrow Agreement dated as of December 1, 2007 among
Lender, Issuer, Borrower and Escrow Agent.





3










“Escrow Fund” means the fund established and held by Escrow Agent pursuant to
the Escrow Agreement.




“Event of Taxability” means if as the result of any act, failure to act or use
of the proceeds of the Loan, a change in use of the Project or any
misrepresentation or inaccuracy in any of the representations, warranties or
covenants contained in this Agreement or the Tax Regulatory Agreement by Issuer
or Borrower or the enactment of any federal legislation after the date of this
Agreement or the promulgation of any income tax regulation or ruling by the
Internal Revenue Service after the date of this Agreement or for any other
reason, the Interest is or becomes includable in Lender’s gross income.




“GAAP” means generally accepted accounting principles applied on a consistent
basis.




“GE Capital Entity” means GE Government Finance, Inc., General Electric Capital
Corporation or any of its or their affiliates.




“Gross-Up Rate” means, with respect to any Interest payment (including payments
made prior to the Event of Taxability), the rate necessary to calculate a total
payment in an amount sufficient such that the sum of the Interest payment plus
an additional payment would, after reduced by the federal tax (including
interest and penalties) actually payable thereon, equal the amount of the
Interest payment; provided, however, the Gross-Up Rate shall in no event exceed
the Maximum Rate.




“Guarantor” means RathGibson, Inc., a Delaware corporation.




“Guaranty Agreement” means the Corporate Guaranty Agreement dated as of December
1, 2007, executed by Guarantor in favor of Lender.




“Interest” means the portion of any payment from Issuer to Lender designated as
and comprising interest as shown in Exhibit A hereto.




“Issuer” means City of Clarksville, Arkansas, acting as issuer under this
Agreement.




“Lender” means (a) GE Government Finance, Inc., acting as lender under this
Agreement, (b) any surviving, resulting or transferee corporation of GE
Government Finance, Inc. and (c) except where the context requires otherwise,
any assignee(s) of Lender.




“Loan” means the loan from Issuer to Borrower pursuant to this Agreement.




“Loan Payments” means the loan payments payable by Borrower pursuant to the
provisions of this Agreement and the Bond as specifically set forth in Exhibit A
hereto.  As provided in Article II hereof, Loan Payments shall be payable by
Borrower directly to Lender, as assignee of Issuer and holder of the Bond, in
the amounts and at the times as set forth in Exhibit A hereto.





4










“Loan Proceeds” means the total amount of money to be paid pursuant to Section
2.02 hereof by Lender to (a) Borrower or any Vendor for the Project Costs or (b)
Escrow Agent for deposit and application in accordance with the Escrow
Agreement.




“Material Contract” means any instrument, agreement or other document with an
indebtedness or other monetary obligation of Borrower or Guarantor of $100,000
or more, and which would allow the holder thereof the right to accelerate
payment or performance by Borrower or Guarantor upon default thereunder by
Borrower or Guarantor.




“Maximum Rate” means nine and seventy five hundredths percent (9.75%) per annum.




“Prepayment Amount” means the amount which Borrower may or must from time to
time pay or cause to be paid to Lender as assignee of Issuer and holder of the
Bond in order to prepay the Loan and the Bond, as provided in Section 2.07
hereof, such amounts being set forth in Exhibit A hereto, together with accrued
interest and all other amounts due hereunder.




“Principal” means the portion of any Loan Payment designated as principal in
Exhibit A hereto.




“Project” means the acquisition and installation of the Equipment.




“Project Costs” means the acquisition and installation costs of the Project,
including those to be paid to any Vendor or reimbursed to Borrower for any
portion thereof, and any administrative, engineering, legal, financial and other
costs incurred by Lender, Issuer, Borrower, Escrow Agent or any Vendor in
connection with the acquisition, installation and financing by Lender of such
Project and the costs of issuance which may be paid pursuant to the Tax
Regulatory Agreement, which Project Costs are set forth in Exhibit F hereto.




“Purchase Agreements” means Borrower’s purchase agreements with Vendors of the
Project.




“State” means the State of Arkansas.




“Tax Regulatory Agreement” means the Tax Regulatory Agreement of even date
herewith among Borrower, Issuer and Lender, as such Tax Regulatory Agreement may
be amended from time to time in accordance with its terms.




“Terrorism Laws” means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations) and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
present and future federal, state and local laws, ordinances, regulations,
policies and any other requirements of any governmental authority (including,
without limitation, the United States





5







Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State.




“Vendor” means the manufacturer or vendor of any portion of the Project, as well
as the agents or dealers of the manufacturer, from whom Borrower has purchased
or is purchasing portions of the Project.




Section 1.02.  Exhibits.  The following exhibits are attached hereto and made a
part hereof:

Exhibit A:

Schedule of Equipment and Loan Payments describing the Equipment and setting
forth the Loan Payments and Prepayment Amounts.  Issuer hereby authorizes Lender
to insert in Exhibit A the serial or other identifying numbers relating to the
Equipment when available.




Exhibit B:

Form of opinion of counsel to Borrower and Guarantor.




Exhibit C:

Form of opinion of counsel to Issuer.




Exhibit D:

Form of opinion of special tax counsel.




Exhibit E:

Form of Bond.




Exhibit F:

Schedule of Project Costs.




Exhibit G:

Form of Certificate of Chief Financial Officer.




Section 1.03.  Rules of Construction.  (a) The singular form of any word used
herein, including the terms defined in Section 1.01 hereof, shall include the
plural, and vice versa.  The use herein of a word of any gender shall include
correlative words of all genders.

(b)

Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed.  The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.




(c)

The headings or titles of the several articles and sections shall be solely for
convenience of reference and shall not affect the meaning, construction or
effect of the provisions hereof.








6







ARTICLE II

FINANCING OF PROJECT AND TERMS OF LOAN

Section 2.01.  Acquisition of Project.  Borrower either has ordered or shall
order the Project pursuant to one or more Purchase Agreements from one or more
Vendors.  Borrower shall remain liable to the Vendor or Vendors in respect of
its duties and obligations in accordance with each Purchase Agreement and shall
bear the risk of loss with respect to any loss or claim relating to any portion
of the Project covered by any Purchase Agreement, and neither Lender nor Issuer
shall assume any such liability or risk of loss.

Section 2.02.  Loan.  Lender hereby agrees, subject to the terms and conditions
of this Agreement, to purchase the Bond in the amount of $2,000,000.00; Issuer
hereby agrees, subject to the terms and conditions of this Agreement, to issue
the Bond and to lend the proceeds thereof to Borrower; and Borrower hereby
agrees to borrow such proceeds from Issuer.  Upon fulfillment of the conditions
set forth in Article III hereof, Lender shall deposit the Loan Proceeds in the
Escrow Fund to be held, invested and disbursed as provided in the Escrow
Agreement.  Issuer’s obligation to make payments on the Bond, and Borrower’s
obligation to repay the Loan, shall commence, and interest shall begin to
accrue, on the date that Loan Proceeds are deposited in the Escrow Fund.

Section 2.03.  Interest.  The principal amount of the Bond and the Loan
hereunder outstanding from time to time shall bear interest (computed on the
basis of 12 30-day months) at the rate of five and thirty two hundredths percent
(5.32%).  Interest accruing on the principal balance of the Bond and the Loan
outstanding from time to time shall be payable as provided in Exhibit A and in
the Bond and upon earlier demand in accordance with the terms hereof or
prepayment in accordance with the terms of the Bond and Section 2.07 hereof.
 Upon the occurrence of a Determination of Taxability, Borrower shall, with
respect to future interest payments, begin making Loan Payments calculated at
the Gross-Up Rate.  In addition, Borrower shall make immediately upon demand of
Lender a payment to Lender sufficient to supplement prior Loan Payments to the
Gross-Up Rate.

Section 2.04.  Payments.  Issuer shall pay the principal of, premium, if any in
accordance with Section 2.07 hereof, and interest on the Bond, but only out of
the amounts paid by Borrower pursuant to this Agreement.  Borrower shall pay to
Lender, as assignee of Issuer, Loan Payments, in the amounts and on the dates
set forth in Exhibit A hereto.  Additionally, Borrower shall pay to Lender, as
assignee of Issuer and holder of the Bond, an amount equal to the product of (i)
the Maximum Rate and (ii) the delinquent amount of any Loan Payment not paid
when due.  As security for its obligation to pay the principal of, premium, if
any in accordance with Section 2.07 hereof, and interest on the Bond, Issuer
assigns to Lender all of Issuer’s right to receive Loan Payments from Borrower
hereunder and all of Issuer’s rights hereunder, and Issuer irrevocably
constitutes and appoints Lender and any present or future officer or agent of
Lender as its lawful attorney, with full power of substitution and
resubstitution, and in the name of Issuer or otherwise, to collect the Loan
Payments and any other payments due hereunder and under the Bond and to sue in
any court for such Loan Payments or other payments, to exercise all rights
hereunder with respect to the Collateral, and to withdraw or settle any claims,
suits or





7







proceedings pertaining to or arising out of this Agreement upon any terms.  Such
Loan Payments and other payments shall be made by Borrower directly to Lender,
as Issuer’s assignee and holder of the Bond, and shall be credited against
Issuer’s payment obligations hereunder and under the Bond.  No provision,
covenant or agreement contained in this Agreement or any obligation imposed on
Issuer herein or under the Bond, or the breach thereof, shall constitute or give
rise to or impose upon Issuer a pecuniary liability, a charge upon its general
credit or taxing powers or a pledge of its general revenues.  In making the
agreements, provisions and covenants set forth in this Agreement, Issuer has not
obligated itself except with respect to the application of the Loan Payments to
be paid by Borrower hereunder.  All amounts required to be paid by Borrower
hereunder shall be paid in lawful money of the United States of America in
immediately available funds.  No recourse shall be had by Lender or Borrower for
any claim based on this Agreement, the Bond or the Tax Regulatory Agreement
against any director, officer, employee or agent of Issuer alleging personal
liability on the part of such person, unless such claim is based on the willful
dishonesty of or intentional violation of law by such person.

Section 2.05.  Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Bond shall be stated to be due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day.

Section 2.06.  Loan Payments To Be Unconditional.  The obligations of Borrower
to make the Loan Payments required under this Article II and to make other
payments hereunder and to perform and observe the covenants and agreements
contained herein shall be absolute and unconditional in all events, without
abatement, diminution, deduction, setoff or defense for any reason, including
(without limitation) any failure of the Project to be delivered or installed,
any defects, malfunctions, breakdowns or infirmities in the Project or any
accident, condemnation, destruction or unforeseen circumstances.
 Notwithstanding any dispute between Borrower and any of Issuer, Lender, any
Vendor or any other person, Borrower shall make all Loan Payments when due and
shall not withhold any Loan Payments pending final resolution of such dispute,
nor shall Borrower assert any right of set-off or counterclaim against its
obligation to make such payments required under this Agreement.

Section 2.07.  Prepayments.  

(a) Borrower may, in its discretion, prepay the Loan and the Bond in whole at
any time by paying the applicable Prepayment Amount.

(b)

Borrower shall prepay the Loan and the Bond in whole or in part at any time
pursuant to Article IX hereof by paying the applicable Damaged Collateral
Amount.




(c)

Borrower shall prepay the Loan and the Bond in full immediately upon demand of
Lender after the occurrence of an Event of Default by paying the applicable
Prepayment Amount.  A portion of such prepayment may be made with funds
remaining in the Escrow Fund pursuant to the Escrow Agreement.




(d)

Borrower shall prepay the Loan and the Bond in full immediately upon demand of
Lender after the occurrence of a Determination of Taxability by paying the
applicable





8







Prepayment Amount plus an amount necessary to supplement the prior Loan Payments
to the Gross-Up Rate.




(e)

The amounts due hereunder shall be repaid, and the amounts due under the Bond
shall be paid, in part with funds remaining in the Escrow Fund upon termination
of the Escrow Agreement as provided in Section 2.03 of the Escrow Agreement and,
if less than 80% of the amount deposited in the Escrow Fund has been disbursed
pursuant to the Escrow Agreement, together with a prepayment premium calculated
at the percentage used to determine the Prepayment Amount at the date of such
prepayment.




Upon any prepayment in part of the Loan, the prepayment shall be applied to the
Loan Payments and any other amounts due hereunder as determined by Lender.




ARTICLE III

CONDITIONS PRECEDENT

Lender’s agreement to purchase the Bond and to disburse the Loan Proceeds shall
be subject to the condition precedent that Lender shall have received all of the
following, each in form and substance satisfactory to Lender:




(a)

This Agreement, properly executed on behalf of Issuer and Borrower, and each of
the Exhibits hereto properly completed.




(b)

The Bond, properly executed on behalf of Issuer.




(c)

The Tax Regulatory Agreement, properly executed on behalf of Issuer and
Borrower.




(d)

The Escrow Agreement, properly executed on behalf of Issuer, Borrower and Escrow
Agent.




(e)

The Guaranty Agreement, properly executed on behalf of Guarantor.




(f)

A certificate of the Secretary or an Assistant Secretary of Borrower, certifying
as to (i) the resolutions of the board of directors and, if required, the
shareholders of Borrower, authorizing the execution, delivery and performance of
the Borrower Documents and any related documents, (ii) the bylaws of Borrower,
and (iii) the signatures of the officers or agents of Borrower authorized to
execute and deliver the Borrower Documents and other instruments, agreements and
certificates on behalf of Borrower.




(g)

A certificate of the Secretary or an Assistant Secretary of Guarantor,
certifying as to (i) the resolutions of the board of directors and, if required,
the shareholders of Guarantor, authorizing the execution, delivery and
performance of the





9







Guaranty Agreement and any related documents, (ii) the bylaws of Guarantor, and
(iii) the signatures of the officers or agents of Guarantor authorized to
execute and deliver the Guaranty Agreement and other instruments, agreements and
certificates on behalf of Guarantor.







(h)

Currently certified copies of the Articles of Incorporation of Borrower.




(i)

Currently certified copies of the Articles of Incorporation of Guarantor.




(j)

A Certificate of Good Standing issued as to Borrower by the Secretary of State
of the state of Borrower’s incorporation not more than 20 days prior to the date
hereof.




(k)

A Certificate of Good Standing issued as to Guarantor by the Secretary of State
of the state of Guarantor’s incorporation not more than 20 days prior to the
date hereof.




(l)

Certificates of the insurance required hereunder, containing a lender’s loss
payable clause or endorsement in favor of Lender.




(m)

A completed and executed Form 8038 or evidence of filing thereof with the
Secretary of Treasury.




(n)

A resolution or evidence of other official action taken by or on behalf of
Issuer to authorize the transactions contemplated hereby.




(o)

Evidence that the issuance of the Bond for the purpose of financing of the
Project has been approved by the “applicable elected representative” after a
public hearing held upon reasonable notice.




(p)

A true and correct copy of any and all leases pursuant to which Borrower is
leasing the property where the Collateral will be located, together with a
landlord’s disclaimer and consent with respect to each such lease.




(q)

A true and correct copy of any and all mortgages, deeds of trust or similar
agreements (whether or not Borrower is a party to any such agreement) relating
to the property where the Collateral will be located, together with a
mortgagee’s waiver with respect to each such mortgage, deed of trust or similar
agreement.




(r)

Financing statements authorized by Borrower, as debtor, and naming Lender, as
secured party, and/or the original certificate of title or manufacturer’s
certificate of origin and title application if any of the Collateral is subject
to certificate of title laws.








10







(s)

Financing statements authorized by Issuer, as debtor, and naming Lender, as
secured party.




(t)

Current searches of appropriate filing offices showing that (i) no state or
federal tax liens have been filed and remain in effect against Borrower, (ii) no
financing statements have been filed and remain in effect against Borrower
relating to the Collateral except those financing statements filed by Lender,
and (iii) all financing statements necessary to perfect the security interest
created pursuant to this Agreement have been filed.




(u)

An opinion of counsel to Borrower and Guarantor, addressed to Lender and Issuer,
in the form attached hereto as Exhibit B or otherwise acceptable to Lender.




(v)

An opinion of counsel to Issuer, addressed to Lender and Borrower, in the form
attached hereto as Exhibit C or otherwise acceptable to Lender.




(w)

An opinion of special tax counsel, addressed to Lender, in the form attached
hereto as Exhibit D or otherwise acceptable to Lender.




(x)

Payment of Lender’s fees, commissions and expenses required by Section 12.01
hereof.




(y)

Payment of Issuer’s reasonable fees, commissions and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.




(z)

Any other documents or items required by Lender.




Lender’s agreement to consider approval of any disbursement from the Escrow Fund
shall be subject to the further conditions precedent that on the date thereof:




(aa)

Lender shall have received each of the items required for a disbursement
pursuant to the Escrow Agreement;




(bb)

Lender shall have received in form and substance satisfactory to Lender Vendor
invoice(s) and/or bill(s) of sale relating to the Project and, if such invoices
have been paid by Issuer or Borrower, evidence of payment thereof and, if
applicable, evidence of official intent to reimburse such payment as required by
the Code;




(cc)

the representations and warranties contained in Articles IV and V hereof are
correct on and as of the date of such disbursement as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date; and




(dd)

no Default, Event of Default or Determination of Taxability has occurred.








11







ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUER

Issuer represents, warrants and covenants for the benefit of Lender and
Borrower, as follows:




(a)

Issuer is a political subdivision (a city of the first class) duly created and
validly existing under the Constitution and laws of the State.




(b)

Issuer will exercise its best efforts to preserve and keep in full force and
affect its existence as a body politic and corporate and a public
instrumentality.




(c)

Issuer is authorized under the Constitution and laws of the State to issue the
Bond and to enter into this Agreement, the Escrow Agreement, the Tax Regulatory
Agreement and the transactions contemplated hereby and to perform all of its
obligations hereunder.




(d)

Issuer has duly authorized the issuance of the Bond and the execution and
delivery of this Agreement, the Escrow Agreement and the Tax Regulatory
Agreement under the terms and provisions of the ordinance of its governing body
or by other appropriate official approval, and further represents, covenants and
warrants that all requirements have been met and procedures have occurred in
order to ensure the enforceability of the Bond, this Agreement, the Escrow
Agreement and the Tax Regulatory Agreement against Issuer, and Issuer has
complied with such public bidding requirements as may be applicable to the Bond,
this Agreement, the Escrow Agreement and the Project.  Issuer has taken all
necessary action and has complied with all provisions of the Act, including but
not limited to the making of the findings required by the Act, required to make
the Bond, this Agreement, the Escrow Agreement and the Tax Regulatory Agreement
the valid and binding obligation of Issuer.




(e)

The officer of Issuer executing the Bond, this Agreement, the Escrow Agreement,
the Tax Regulatory Agreement and any related documents has been duly authorized
to issue the Bond and to execute and deliver this Agreement, the Escrow
Agreement and the Tax Regulatory Agreement and such related documents under the
terms and provisions of a resolution of Issuer’s governing body, or by other
appropriate official action.




(f)

The Bond, this Agreement, the Escrow Agreement and the Tax Regulatory Agreement
are legal, valid and binding obligations of Issuer, enforceable in accordance
with their respective terms, except to the extent limited by bankruptcy,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights.








12







(g)

Issuer has assigned to Lender all of Issuer’s rights in this Agreement (except
any indemnification payable to Issuer pursuant to Section 7.06 hereof and notice
to Issuer pursuant to Section 12.03 hereof).




(h)

Issuer will not pledge, mortgage or assign this Agreement or its duties and
obligations hereunder to any person, firm or corporation, except as provided
under the terms hereof.




(i)

None of the issuance of the Bond or the execution and delivery of this
Agreement, the Escrow Agreement or the Tax Regulatory Agreement, the
consummation of the transactions contemplated hereby or the fulfillment of or
compliance with the terms and conditions of the Bond, this Agreement, the Escrow
Agreement or the Tax Regulatory Agreement violates any law, rule, regulation or
order, conflicts with or results in a breach of any of the terms, conditions or
provisions of any restriction or any agreement or instrument to which Issuer is
now a party or by which it is bound or constitutes a default under any of the
foregoing or results in the creation or imposition of any prohibited lien,
charge or encumbrance of any nature whatsoever upon any of the property or
assets of Issuer under the terms of any instrument or agreement.




(j)

There is no action, suit, proceeding, claim, inquiry or investigation, at law or
in equity, before or by any court, regulatory agency, public board or body
pending or, to the best of Issuer’s knowledge, threatened against or affecting
Issuer, challenging Issuer’s authority to issue the Bond or to enter into this
Agreement, the Escrow Agreement or the Tax Regulatory Agreement or any other
action wherein an unfavorable ruling or finding would adversely affect the
enforceability of the Bond, this Agreement, the Escrow Agreement or the Tax
Regulatory Agreement or any other transaction of Issuer which is similar hereto,
or the exclusion of the Interest from gross income for federal tax purposes
under the Code, or would materially and adversely affect any of the transactions
contemplated by this Agreement.




(k)

Issuer will submit or cause to be submitted to the Secretary of the Treasury a
Form 8038 (or other information reporting statement) at the time and in the form
required by the Code.




(l)

The issuance of the Bond for the purpose of financing the Project has been
approved by the “applicable elected representative” (as defined in Section
147(f) of the Code) after a public hearing held upon reasonable notice.




(m)

Issuer will comply fully at all times with the Tax Regulatory Agreement, and
Issuer will not take any action, or omit to take any action, which, if taken or
omitted, respectively, would violate the Tax Regulatory Agreement.




(n)

Issuer will take no action that would cause the Interest to become includable in
gross income for federal income tax purposes under the Code (including, without
limitation, intentional acts under Treas. Reg. § 1.148-2(c) or consenting to a





13







deliberate action within the meaning of Treas. Reg. § 1.141-2(d)), and Issuer
will take and will cause its officers, employees and agents to take all
affirmative actions legally within its power necessary to ensure that the
Interest does not become includable in gross income of the recipient for federal
income tax purposes under the Code (including, without limitation, the
calculation and payment of any rebate required to preserve such exclusion).




ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

Borrower represents, warrants and covenants for the benefit of Lender and
Issuer, as follows:




(a)

Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, has power to enter into the Borrower
Documents and by proper corporate action has duly authorized the execution and
delivery of the Borrower Documents.  Borrower is in good standing and is duly
licensed or qualified to transact business in the State and in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary.
 Borrower’s exact legal name is as set forth on the execution page hereof.




(b)

Borrower has been fully authorized to execute and deliver the Borrower Documents
under the terms and provisions of the resolution of its board of directors, or
by other appropriate official approval, and further represents, covenants and
warrants that all requirements have been met, and procedures have occurred in
order to ensure the enforceability of the Borrower Documents and the Borrower
Documents have been duly authorized, executed and delivered.




(c)

The officer of Borrower executing the Borrower Documents and any related
documents has been duly authorized to execute and deliver the Borrower Documents
and such related documents under the terms and provisions of a resolution of
Borrower’s board of directors.




(d)

The Borrower Documents constitute valid and legally binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent limited by bankruptcy, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights.




(e)

The execution and delivery of the Borrower Documents, the consummation of the
transactions contemplated hereby and the fulfillment of the terms and conditions
hereof do not and will not violate any law, rule, regulation or order, conflict
with or result in a breach of any of the terms or conditions of the articles of
incorporation or bylaws of Borrower or of any corporate restriction or of any
agreement





14







or instrument to which Borrower is now a party and do not and will not
constitute a default under any of the foregoing or result in the creation or
imposition of any liens, charges or encumbrances of any nature upon any of the
property or assets of Borrower contrary to the terms of any instrument or
agreement.




(f)

The authorization, execution, delivery and performance of this Agreement by
Borrower do not require submission to, approval of, or other action by any
governmental authority or agency, which action with respect to this Agreement
has not been taken and which is final and nonappealable.




(g)

There is no action, suit, proceeding, claim, inquiry or investigation, at law or
in equity, before or by any court, regulatory agency, public board or body
pending or, to the best of Borrower’s knowledge, threatened against or affecting
Borrower, challenging Borrower’s authority to enter into this Agreement, the
Escrow Agreement or the Tax Regulatory Agreement or any other action wherein an
unfavorable ruling or finding would adversely affect the enforceability of this
Agreement, the Escrow Agreement or the Tax Regulatory Agreement or any other
transaction of Borrower which is similar hereto, or the exclusion of the
Interest from gross income for federal tax purposes under the Code, or could
reasonably be expected to have a material adverse effect on the financial
condition, operations, business or prospects of Borrower.




(h)

The property at which the Collateral is located is properly zoned for its
current and anticipated use and the use of the Collateral will not violate any
applicable zoning, land use, environmental or similar law or restriction.
 Borrower has all licenses and permits to use the Collateral. Borrower has
obtained all permits, licenses and other authorizations which are required under
federal, state and local laws relating to emissions, discharges, releases of
pollutants, contaminants, hazardous or toxic materials, or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or hazardous or toxic
materials or wastes (“Environmental Laws”) at Borrower’s facilities or in
connection with the operation of its facilities.  Except as previously disclosed
to Lender in writing, Borrower and all activities of Borrower at its facilities
comply with all Environmental Laws and with all terms and conditions of any
required permits, licenses and authorizations applicable to Borrower with
respect thereto.  Except as previously disclosed to Lender in writing, Borrower
is also in compliance with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
Environmental Laws or contained in any plan, order, decree, judgment or notice
of which Borrower is aware.  Except as previously disclosed to Lender in
writing, Borrower is not aware of, nor has Borrower received notice of, any
events, conditions, circumstances, activities, practices, incidents, actions or
plans which may interfere with or prevent continued compliance with, or which
may give rise to any liability under, any Environmental Laws.




(i)

The Project is of the type authorized and permitted to be financed with the
proceeds of the Bond pursuant to the Act.





15










(j)

Borrower owns or will own the Project and intends to operate the Project, or
cause the Project to be operated, for industrial purposes within the meaning of
the Act, until the date on which all of the Loan Payments have been fully paid
or the applicable Prepayment Amount has been fully paid.




(k)

Borrower will not take any action that would cause the Interest to become
includable in gross income of the recipient for federal income tax purposes
under the Code (including, without limitation, intentional acts under Treas.
Reg. § 1.148-2(c) or deliberate action within the meaning of Treas. Reg. §
1.141-2(d)), and Borrower will take and will cause its officers, employees and
agents to take all affirmative actions legally within its power necessary to
ensure that the Interest does not become includable in gross income of the
recipient for federal income tax purposes under the Code (including, without
limitation, the calculation and payment of any rebate required to preserve such
exclusion).




(l)

Borrower has heretofore furnished to Lender the audited financial statements of
Guarantor for its fiscal years ended January 31, 2004, January 31, 2005, January
31, 2006 and January 31, 2007, and the unaudited financial statement of
Guarantor for the quarter ended July 31, 2007, and those statements fairly
present the financial condition of Guarantor on the dates thereof and the
results of its operations and cash flows for the periods then ended and were
prepared in accordance with GAAP.  Since the date of the most recent financial
statements, there has been no material adverse change in the business,
properties or condition (financial or otherwise) of Guarantor.




(m)

Borrower has paid or caused to be paid to the proper authorities when due all
federal, state and local taxes required to be withheld by it.  Borrower has
filed all federal, state and local tax returns which are required to be filed,
and Borrower has paid or caused to be paid to the respective taxing authorities
all taxes as shown on said returns or on any assessment received by it to the
extent such taxes have become due.




(n)

Borrower has or will have good and absolute title to all Collateral and all
proceeds thereof, free and clear of all mortgages, security interests, liens and
encumbrances except for the security interest created pursuant to this
Agreement.




(o)

Borrower has authorized Lender to file financing statements, and such financing
statements when filed will be sufficient to perfect the security interest
created pursuant to this Agreement.  When such financing statements are filed in
the offices noted therein, Lender, as holder of the Bond, will have a valid and
perfected security interest in the Collateral, subject to no other security
interest, assignment, lien or encumbrance.  None of the Collateral is or will
become a fixture on real estate.  None of the Collateral constitutes a
replacement of, substitution for or accessory to any property of Borrower
subject to a lien of any kind.  Borrower leases the real property where the
Collateral will be located.








16







(p)

Borrower will aid and assist Issuer in connection with preparing and submitting
to the Secretary of the Treasury a Form 8038 (or other applicable information
reporting statement) at the time and in the form required by the Code.




(q)

Borrower will comply fully at all times with the Tax Regulatory Agreement, and
Borrower will not take any action, or omit to take any action, which, if taken
or omitted, respectively, would violate the Tax Regulatory Agreement.




(r)

Expenses for work done by officers or employees of Borrower in connection with
the Project will be included as a Project Cost, if at all, only to the extent
(i) such persons were specifically employed for such particular purpose, (ii)
the expenses do not exceed the actual cost thereof and (iii) such expenses are
treated or capable of being treated (whether or not so treated) on the books of
Borrower as a capital expenditure in conformity with GAAP.




(s)

Any costs incurred with respect to that part of the Project paid from the Loan
Proceeds shall be treated or capable of being treated on the books of Borrower
as capital expenditures in conformity with GAAP.




(t)

No part of the Loan Proceeds will be used to finance inventory or rolling stock
or will be used for working capital or to finance any other cost not
constituting a Project Cost.




(u)

No person other than Borrower is in occupancy or possession of any portion of
the real property where the Project is located.




(v)

The Project is property of the character subject to the allowance for
depreciation under Section 167 of the Code.




(w)

Neither Borrower nor any individual or entity owning directly or indirectly any
interest in Borrower, is an individual or entity whose property or interests are
subject to being “blocked” under any of the Terrorism Laws or is otherwise in
violation of any of the Terrorism Laws.




ARTICLE VI

TITLE TO COLLATERAL; SECURITY INTEREST

Section 6.01.  Title to Collateral.  Legal title to the Collateral and any and
all repairs, replacements, substitutions and modifications to the Collateral
shall be in Borrower.  Borrower will at all times protect and defend, at its own
cost and expense, its title from and against all claims, liens and legal
processes of creditors of Borrower, and keep the Collateral free and clear of
all such claims, liens and processes other than the liens created hereby.

Section 6.02.  Security Interest in Collateral.  This Agreement is intended to
constitute a security agreement within the meaning of the UCC.  As security for
Borrower’s payment to





17







Lender, as assignee of Issuer, of Loan Payments and all other amounts payable to
Lender hereunder, Borrower hereby grants to Lender a security interest
constituting a first lien on the Collateral.  To the extent that the same entity
(or an affiliate thereof) is the lender under this Agreement and under any other
document or agreement with Borrower, the security interest in the Collateral
shall secure all of Borrower’s obligations under all such agreements, but shall
not secure Borrower’s obligations under any such agreements under which a
different entity is the lender.  Borrower ratifies its previous authorization
for Lender to pre-file UCC financing statements and any amendments thereto
describing the Collateral and containing any other information required by the
applicable UCC.  Borrower authorizes Lender, and hereby grants Lender a power of
attorney (which is coupled with an interest), to file financing statements and
amendments thereto describing the Collateral and containing any other
information required by the applicable UCC and all proper terminations of the
filings of other secured parties with respect to the Collateral, in such form
and substance as Lender, in its sole discretion, may determine.  Borrower agrees
to execute such additional documents, including demands for terminations,
assignments, affidavits, notices and similar instruments, in form satisfactory
to Lender, and take such other actions that Lender deems necessary or
appropriate to establish and maintain the security interest created by this
Section, and Borrower hereby designates and appoints Lender as its agent, and
grants to Lender a power of attorney (which is coupled with an interest), to
execute on behalf of Borrower such additional documents and to take such other
actions.  Borrower hereby waives any right that Borrower may have to file with
the applicable filing officer any financing statement, amendment, termination or
other record pertaining to the Collateral and/or Lender’s interest therein.  If
requested by Lender, Borrower shall obtain a landlord and/or mortgagee’s consent
and waiver with respect to the property where the Collateral is located.  If
requested by Lender, Borrower shall conspicuously mark the Collateral with
appropriate lettering, labels or tags, and maintain such markings, so as clearly
to disclose Lender’s security interest in the Collateral.

Section 6.03.  Change in Name or Corporate Structure of Borrower; Change in
Location of Borrower’s Chief Executive Office or Principal Executive Office.
 Borrower’s chief executive office and principal executive office are located at
the address set forth above, and all of Borrower’s records relating to its
business and the Collateral are kept at such location.  Borrower hereby agrees
to provide written notice to Lender and Issuer of any change or proposed change
in its name, corporate structure, chief executive office or principal executive
office or change or proposed change in the location of the Collateral.  Such
notice shall be provided 30 days in advance of the date that such change or
proposed change is planned to take effect.  

Section 6.04.  Liens and Encumbrances to Title.  Borrower shall not, directly or
indirectly, create, incur, assume or suffer to exist any mortgage, deed of
trust, pledge, lien, charge, encumbrance or claim (together, “Liens”) on or with
respect to the Collateral other than as created by this Agreement or on or with
respect to the real property where the Collateral will be located; provided,
however, Borrower may create, incur, assume or suffer to exist a mortgage, deed
of trust or similar lien on the real property where the Collateral will be
located if Borrower provides Lender with a mortgagee’s waiver or similar waiver
in form and substance acceptable to Lender.  Borrower shall promptly, at its own
expense, take such action as may be necessary to discharge or remove any such
Lien or to provide Lender with a mortgagee’s waiver or similar





18







waiver.  Borrower shall reimburse Lender for any expenses incurred by Lender to
discharge or remove any Lien or for obtaining such waiver.

Section 6.05.  Personal Property.  The parties hereby agree that the Collateral
is, and during the period this Agreement is in force will remain, personal
property and, when subjected to use by Borrower hereunder, will not be or become
fixtures.

Section 6.06.  Assignment of Insurance.  As additional security for the payment
and performance of Borrower’s obligations hereunder, Borrower hereby assigns to
Lender any and all moneys (including, without limitation, proceeds of insurance
and refunds of unearned premiums) due or to become due under, and all other
rights of Borrower with respect to, any and all policies of insurance now or at
any time hereafter covering the Collateral or any evidence thereof or any
business records or valuable papers pertaining thereto, and Borrower hereby
directs the issuer of any such policy to pay all such moneys directly to Lender.
 Borrower hereby assigns to Lender any and all moneys due or to become due with
respect to any condemnation proceeding affecting the Collateral.  At any time,
whether before or after the occurrence of any Event of Default, Lender may (but
need not), in Lender’s name or in Borrower’s name, execute and deliver proof of
claim, receive all such moneys, endorse checks and other instruments
representing payment of such moneys, and adjust, litigate, compromise or release
any claim against the issuer of any such policy or party in any condemnation
proceeding.

Section 6.07.  Occupancy.  (a) Borrower hereby irrevocably grants to Lender the
right to occupy the property where the Collateral is located (the “Premises”) at
any time after the occurrence and during the continuance of an Event of Default.

(b)

Lender may occupy the Premises only to hold, sell, store, liquidate, realize
upon or otherwise dispose of the Collateral and for other purposes that Lender
may in good faith deem to be related or incidental purposes.




(c)

The right of Lender to occupy the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all obligations of Borrower and
Issuer hereunder, and (ii) final sale or disposition of all of the Collateral
and delivery of all such Collateral to purchasers.




(d)

Lender shall not be obligated to pay or account for any rent or other
compensation for the occupancy of the Premises.  Borrower will pay, or reimburse
Lender for, all taxes, fees, duties, levies, charges and expenses at any time
incurred by or imposed upon Lender by reason of the execution, delivery,
existence, recordation, performance or enforcement of this Section.




ARTICLE VII

AFFIRMATIVE COVENANTS OF BORROWER

So long as the Loan shall remain unpaid, Borrower will comply with the following
requirements:








19







Section 7.01.  Reporting Requirements.  Borrower will deliver, or cause to be
delivered, to Lender each of the following, which shall be in form and detail
acceptable to Lender:

(a)

as soon as available, and in any event within 120 days after the end of each
fiscal year of Guarantor, audited financial statements of Guarantor with the
unqualified opinion of independent certified public accountants selected by
Guarantor and acceptable to Lender, which annual financial statements shall
include the balance sheet of Guarantor as at the end of such fiscal year and the
related statements of income, retained earnings and cash flows of Guarantor for
the fiscal year then ended, all in reasonable detail and prepared in accordance
with GAAP, together with (i) a report signed by such accountants stating that in
making the investigations necessary for said opinion they obtained no knowledge,
except as specifically stated, of any Default or Event of Default hereunder;
 and (ii) a certificate of the chief financial officer of Guarantor in the form
of Exhibit G hereto stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default by Borrower hereunder and, if so,
stating in reasonable detail the facts with respect thereto;

(b)

as soon as available and in any event within 90 days after the end of each
fiscal quarter of Guarantor, an unaudited/internal balance sheet and statements
of income and retained earnings of Guarantor as at the end of and for such
quarter and for the year to date period then ended, in reasonable detail and
stating in comparative form the figures for the corresponding date and periods
in the previous year, all prepared in accordance with GAAP and certified by the
chief financial officer of Guarantor, subject to year-end audit adjustments; and
accompanied by a certificate of that officer in the form of Exhibit G hereto
stating (i) that such financial statements have been prepared in accordance with
GAAP; and (ii) whether or not such officer has knowledge of the occurrence of
any Default or Event of Default by Borrower hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;

(c)

upon request of Lender, income tax returns of  Guarantor;

(d)

immediately after the commencement thereof, notice in writing of all litigation
and of all proceedings before any governmental or regulatory agency affecting
Borrower of the type described in Article V hereof or which seek a monetary
recovery against Borrower in excess of $100,000 or Guarantor in excess of
$500,000;

(e)

as promptly as practicable (but in any event not later than five Business Days)
after an officer of Borrower obtains knowledge of the occurrence of any event
that constitutes a Default or an Event of Default hereunder, notice of such
occurrence, together with a detailed statement by a responsible officer of
Borrower of the steps being taken by Borrower to cure the effect of such Default
or Event of Default;

(f)

promptly upon knowledge thereof, notice of any loss or destruction of or damage
to any of the Collateral or of any material adverse change in any of the
Collateral;





20







(g)

promptly after the amending thereof, copies of any and all amendments to its
certificate of incorporation, articles of incorporation or bylaws;

(h)

promptly upon knowledge thereof, notice of the violation by Borrower of any law,
rule or regulation, the noncompliance with which could reasonably be expected to
cause a material adverse effect on its financial condition, operations, business
or prospects;

(i)

promptly upon receipt thereof, a copy of any notice of audit from the Internal
Revenue Service;

(j)

within 30 days of request by Lender, evidence satisfactory to Lender that
Borrower has complied with the capital expenditure limitations of Code section
144(a)(4); and

(k)

promptly upon knowledge thereof, notice of any material adverse change in the
financial or operating condition of Borrower or Guarantor.

Section 7.02.  Books and Records; Inspection and Examination.  Borrower will
keep accurate books of record and account for itself pertaining to the
Collateral and pertaining to Borrower’s business and financial condition and
such other matters as Lender may from time to time request in which true and
complete entries will be made in accordance with GAAP and, upon request of
Lender, will permit any officer, employee, attorney or accountant for Lender to
audit, review, make extracts from, or copy any and all corporate and financial
books, records and properties of Borrower at all times during ordinary business
hours, upon no less than three (3) days prior written notice to Borrower and to
discuss the affairs of Borrower with any of its directors, officers, employees
or agents.  Borrower will permit Lender, or its employees, accountants,
attorneys or agents, to examine and copy any or all of its records and to
examine and inspect the Collateral at any time during Borrower’s business hours,
upon no less than three (3) days prior written notice to Borrower.

Section 7.03.  Compliance With Laws; Environmental Indemnity.  Borrower will
(a) comply with the requirements of applicable laws and regulations, the
noncompliance with which could reasonably be expected to cause a material
adverse effect on its financial condition, operations, business or prospects,
(b) comply with all applicable Environmental Laws and regulations and obtain any
permits, licenses or similar approvals required by any such laws or regulations
and (c) use and keep the Collateral, and will require that others use and keep
the Collateral, only for lawful purposes, without violation of any federal,
state or local law, statute or ordinance.  Borrower shall secure all permits and
licenses, if any, necessary for the installation and operation of the
Collateral.  Borrower shall comply in all respects (including, without
limitation, with respect to the use, maintenance and operation of each portion
of the Collateral) with all laws of the jurisdictions in which its operations
involving any portion of the Collateral may extend and of any legislative,
executive, administrative or judicial body exercising any power or jurisdiction
over the portions of the Project or its interest or rights under this Agreement.
 Borrower will indemnify, defend and hold Issuer and Lender harmless from and
against any claims, loss or damage to which Issuer or Lender may be subjected as
a result of any





21







past, present or future existence, use, handling, storage, transportation or
disposal of any hazardous waste or substance or toxic substance by Borrower or
on property owned, leased or controlled by Borrower.  This indemnification shall
survive the termination of this Agreement and payment of the indebtedness
hereunder and under the Bond.

Section 7.04.  Payment of Taxes and Other Claims.  Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including, without limitation, the Collateral) or upon or against the
creation, perfection or continuance of the security interest created pursuant to
this Agreement, prior to the date on which penalties attach thereto, (b) all
federal, state and local taxes required to be withheld by it, and (c) all lawful
claims for labor, materials and supplies which, if unpaid, might by law become a
lien or charge upon any properties of Borrower; provided, that Borrower shall
not be required to pay any such tax, assessment, charge or claim whose amount,
applicability or validity is diligently being contested in good faith by
appropriate proceedings.  Borrower will pay, as the same respectively come due,
all taxes and governmental charges of any kind whatsoever that may at any time
be lawfully assessed or levied against or with respect to the Collateral, as
well as all gas, water, steam, electricity, heat, power, telephone, utility and
other charges incurred in the operation, maintenance, use, occupancy and upkeep
of the Collateral.

Section 7.05.  Maintenance of Collateral.  Borrower shall, at its own expense,
maintain, preserve and keep the Collateral in good repair, working order and
condition, and shall from time to time make all repairs and replacements
necessary to keep the Collateral in such condition, and in compliance with state
and federal laws, ordinary wear and tear excepted.  Borrower shall maintain the
Collateral in a condition suitable for certification by the manufacturer thereof
(if certification is available) and in conformance with all manufacturer’s
recommended maintenance requirements.  In the event that any parts or
accessories forming part of any portion or portions of the Collateral become
worn out, lost, destroyed, damaged beyond repair or otherwise rendered unfit for
use, Borrower, at its own expense and expeditiously, will replace or cause the
replacement of such parts or accessories by replacement parts or accessories
free and clear of all liens and encumbrances and with a value and utility at
least equal to that of the parts or accessories being replaced (assuming that
such replaced parts and accessories were otherwise in good working order and
repair).  All such replacement parts and accessories shall be deemed to be
incorporated immediately into and to constitute an integral portion of the
Collateral and, as such, shall be subject to the terms of this Agreement.
 Neither Lender nor Issuer shall have any responsibility in any of these
matters, or for the making of improvements or additions to the Collateral.

Section 7.06.  Insurance.  (a) Borrower shall, at its own expense, procure and
maintain continuously in effect: (i) public liability insurance for personal
injuries, death or damage to or loss of property arising out of or in any way
relating to the Collateral sufficient to protect Lender from liability in all
events, with a coverage limit of not less than $1,000,000 per occurrence unless
a different coverage minimum with respect to particular collateral is required
by Lender, and (ii) insurance against such hazards as Lender may require,
including, but not limited to, all-risk casualty and property insurance, in an
amount equal to the greater of the full replacement





22







cost of the Collateral with new collateral having substantially similar
specifications or the applicable Prepayment Amount.

(b)

If required by State law, Borrower shall carry workers’ compensation insurance
covering all employees on, in, near or about the Collateral, and upon request,
shall furnish to Lender certificates evidencing such coverage.




(c)

All insurance policies required by this Article shall be taken out and
maintained with insurance companies acceptable to Lender; and shall contain a
provision that the insurer shall not cancel or revise coverage thereunder
without giving written notice to the insured parties at least 30 days before the
cancellation or revision becomes effective.  No insurance shall be subject to
any co-insurance clause.  Each insurance policy required by this Article shall
name Lender as an additional insured party and loss payee without regard to any
breach of warranty or other act or omission of Borrower and shall include a
lender’s loss payable endorsement for the benefit of Lender.  Prior to the
delivery of Collateral, Borrower shall deposit with Lender evidence satisfactory
to Lender of such insurance and, prior to the expiration thereof, shall provide
Lender evidence of all renewals or replacements thereof.




(d)

As among Lender, Borrower and Issuer, Borrower assumes all risks and liabilities
from any cause whatsoever, whether or not covered by insurance, for loss or
damage to any of the Collateral and for injury to or death of any person or
damage to any property, whether such injury or death be with respect to agents
or employees of Borrower or of third parties, and whether such property damage
be to Borrower’s property or the property of others.  Whether or not covered by
insurance, Borrower hereby assumes responsibility for and agrees to reimburse
Lender and Issuer for and will indemnify, defend and hold Lender and Issuer
harmless from and against all liabilities, obligations, losses, damages,
penalties, claims, actions, costs and expenses (including reasonable attorneys’
fees) (collectively “Losses”) of whatsoever kind and nature, imposed on,
incurred by or asserted against Lender or Issuer that in any way relate to or
arise out of this Agreement, the transactions contemplated hereby and the
Project and the Collateral, including but not limited to, (i) the selection,
manufacture, purchase, acceptance or rejection of the Collateral or the
ownership of the Collateral, (ii) the delivery, lease, possession, maintenance,
use, condition, return or operation of the Collateral, (iii) the condition of
the Collateral sold or otherwise disposed of after possession by Borrower, (iv)
any patent or copyright infringement, (v) the conduct of Borrower, its officers,
employees and agents, (vi) a breach of Borrower of any of its covenants or
obligations hereunder and (vii) any claim, loss, cost or expense involving
alleged damage to the environment relating to the Collateral, including, but not
limited to investigation, removal, cleanup and remedial costs, and excluding any
Losses arising out of any claim to the extent that such loss or claim arises
solely and directly out of any misrepresentation by or on behalf of, or an act
of negligence or willful misconduct of, any indemnified party.  All amounts
payable by Borrower pursuant to the immediately preceding sentence shall be paid
immediately upon demand of Issuer or Lender, as the case may be.  This provision
shall survive the termination of this Agreement.




Section 7.07.  Preservation of Corporate Existence.  Borrower will preserve and
maintain its corporate existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business; and
shall conduct its business in an orderly, efficient and regular manner.

 

23

 

Section 7.08.  Performance by Lender.  If Borrower at any time fails to perform
or observe any of the covenants or agreements contained in any Borrower
Document, and if such failure shall continue for a period of 10 calendar days
after Lender gives Borrower written notice thereof (or in the case of the
agreements contained in Sections 7.05 and 7.06 hereof, immediately upon the
occurrence of such failure, without notice or lapse of time), Lender may, but
need not, perform or observe such covenant on behalf and in the name, place and
stead of Borrower (or, at Lender’s option, in Lender’s name) and may, but need
not, take any and all other actions which Lender may reasonably deem necessary
to cure or correct such failure (including, without limitation, the payment of
taxes, the satisfaction of security interests, liens or encumbrances, the
performance of obligations owed to account debtors or other obligors, the
procurement and maintenance of insurance, the execution of assignments, security
agreements and financing statements, and the endorsement of instruments); and
Borrower shall thereupon pay to Lender on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees and
legal expenses) incurred by Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by
Lender, together with interest thereon from the date expended or incurred at the
lesser of 18% per annum or the highest rate permitted by law.  To facilitate the
performance or observance by Lender of such covenants of Borrower, Borrower
hereby irrevocably appoints Lender, or the delegate of Lender, acting alone, as
the attorney in fact of Borrower with the right (but not the duty) from time to
time to create, prepare, complete, execute, deliver, endorse or file in the name
and on behalf of Borrower any and all instruments, documents, assignments,
security agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by Borrower under this Agreement.

ARTICLE VIII

NEGATIVE COVENANTS OF BORROWER

So long as the Loan and the Bond shall remain unpaid, Borrower agrees that:




Section 8.01.  Sale of Assets.  Borrower will not sell, lease, assign, transfer
or otherwise dispose of all or a substantial part of its assets or of any of the
Collateral or the Project or any interest therein (whether in one transaction or
in a series of transactions).

Section 8.02.  Consolidation and Merger.  Borrower will not consolidate with or
merge into any person, or permit any other person to merge into it, or acquire
(in a transaction analogous in purpose or effect to a consolidation or merger)
all or substantially all of the assets of any other person.

Section 8.03.  Accounting.  Borrower will not adopt, permit or consent to any
material change in accounting principles other than as required by GAAP.
 Borrower will not adopt, permit or consent to any change in its fiscal year.

 

24

 

Section 8.04.  Modifications and Substitutions.  (a) Borrower will not make any
material alterations, modifications or additions to the Collateral which cannot
be removed without materially damaging the functional capabilities or economic
value of the Collateral.  Upon return of the Collateral to Lender and at the
request of Lender, Borrower, at its sole cost and expense, will remove all
alterations, modifications and additions and repair the Collateral as necessary
to return the Collateral to the condition in which it was furnished, ordinary
wear and tear and permitted modifications excepted.

(b)

Notwithstanding the provisions of subparagraph (a) of this Section, Borrower
may, with the prior written consent of Lender, substitute for parts, elements,
portions or all of the Collateral, other parts, elements, portions, equipment or
facilities; provided, however, that any substitutions made pursuant to
Borrower’s obligations to make repairs referenced under any provision of this
Agreement shall not require such prior written consent.  Borrower shall provide
such documents or assurances as Lender may reasonably request to maintain or
confirm the security interest assigned to Lender in the Collateral as so
modified or substituted.




ARTICLE IX

DAMAGE AND DESTRUCTION; USE OF NET PROCEEDS

Borrower shall provide a complete written report to Lender immediately upon any
loss, theft, damage or destruction of any Collateral and of any accident
involving any Collateral.  With respect to any Damaged Collateral, Borrower
shall as soon as practicable after such event either: (a) replace the same at
Borrower’s sole cost and expense with collateral having substantially similar
specifications and of equal or greater value to the Damaged Collateral
immediately prior to the time of the loss occurrence, such replacement
collateral to be subject to Lender’s approval, whereupon such replacement
collateral shall be substituted in this Agreement and the other related
documents by appropriate endorsement or amendment; or (b) pay the Damaged
Collateral Amount.  Borrower shall notify Lender of which course of action it
will take within 15 calendar days after the loss occurrence.  If, within 45
calendar days of the loss occurrence, (a) Borrower fails to notify Lender; (b)
Borrower and Lender fail to execute an amendment to this Agreement to delete the
Damaged Collateral and add the replacement collateral or (c) Borrower fails to
pay the Damaged Collateral Amount, then Lender may, at its sole discretion,
declare the Damaged Collateral Amount to be immediately due and payable, and
Borrower is required to pay the same.  The Net Proceeds of insurance with
respect to the Damaged Collateral shall be made available by Lender to be
applied to discharge Borrower’s obligation under this Article.  The payment of
the Damaged Collateral Amount and the termination of Lender’s interest in the
Damaged Collateral is subject to the terms of Section 2.07 hereof.  For purposes
of this Article, the term “Net Proceeds” shall mean the amount remaining from
the gross proceeds of any insurance claim or condemnation award after deducting
all expenses (including reasonable attorneys’ fees) incurred in the collection
of such claim or award.

 

 

25

 

 

 

ARTICLE X

ASSIGNMENT, SUBLEASING AND SELLING

Section 10.01.  Assignment by Lender.  This Agreement, and the obligations of
Borrower to make payments hereunder, may be assigned and reassigned in whole or
in part to one or more assignees or subassignees (who shall be purchaser of the
Bond or an interest therein) by Lender at any time subsequent to its execution,
without the necessity of obtaining the consent of Issuer or Borrower; provided,
however, that no such assignment or reassignment shall be effective unless and
until (a) Issuer and Borrower shall have received notice of the assignment or
reassignment disclosing the name and address of the assignee or subassignee,
which notice Issuer shall maintain as evidence of the ownership and registration
of the Bond, and (b) in the event that such assignment or reassignment is made
to a bank or trust company as trustee for holders of certificates representing
interests in this Agreement and the Bond, such bank or trust company agrees to
maintain, or cause to be maintained, a book-entry system by which a record of
the names and addresses of such holders as of any particular time is kept and
agrees, upon request of Issuer or Borrower, to furnish such information to
Issuer or Borrower.  Upon receipt of notice of assignment, Borrower will reflect
in a book-entry the assignee designated in such notice of assignment, and shall
agree to make all payments to the assignee designated in the notice of
assignment, notwithstanding any claim, defense, setoff or counterclaim
whatsoever (whether arising from a breach of this Agreement or otherwise) that
Issuer and Borrower may from time to time have against Lender or the assignee.
 Issuer and Borrower agree to execute all documents, including replacement
bonds, notices of assignment and chattel mortgages, which may be reasonably
requested by Lender or its assignee to protect their interest in the Collateral
and in this Agreement.

Section 10.02.  No Sale or Assignment by Borrower.  This Agreement and the
interest of Borrower in the Collateral may not be sold, assumed, assigned or
encumbered by Borrower.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

Section 11.01.  Events of Default.  The following constitute “Events of Default”
under this Agreement:

(a)

failure by Borrower to pay to Lender, as assignee of Issuer, when due any Loan
Payment or to pay any other payment required to be paid hereunder and the
continuation of such failure for a period of 10 days;

(b)

failure by Borrower to maintain insurance on the Collateral in accordance with
Section 7.06 hereof;

(c)

failure by Borrower to comply with the provisions of Sections 8.01 or 8.02
hereof;

26

 

(d)

failure by Borrower or Issuer to observe and perform any other covenant,
condition or agreement contained in any Borrower Document or in any other
document or agreement executed in connection herewith on its part to be observed
or performed for a period of 30 days after written notice is given to Borrower
or Issuer, as the case may be, specifying such failure and directing that it be
remedied; provided, however, that, if the failure stated in such notice cannot
be corrected within such 30-day period, Lender will not unreasonably withhold
its consent to an extension of such time if corrective action is instituted by
Borrower or Issuer, as the case may be, within the applicable period and
diligently pursued until the default is corrected;

(e)

initiation by Issuer of a proceeding under any federal or state bankruptcy or
insolvency law seeking relief under such laws concerning the indebtedness of
Issuer;

(f)

Borrower or Guarantor shall be or become insolvent, or admit in writing its
inability to pay its or his debts as they mature, or make an assignment for the
benefit of creditors; or Borrower or Guarantor shall apply for or consent to the
appointment of any receiver, trustee or similar officer for it or for all or any
substantial part of its property; or such receiver, trustee or similar officer
shall be appointed without the application or consent of Borrower or Guarantor,
as the case may be; or Borrower or Guarantor shall institute (by petition,
application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction; or any
such proceeding shall be instituted (by petition, application or otherwise)
against Borrower or Guarantor; or any judgment, writ, warrant of attachment or
execution or similar process shall be issued or levied against a substantial
part of the property of Borrower or Guarantor;

(g)

determination by Lender that any representation or warranty made by Borrower,
Issuer or Guarantor in any Borrower Document, in the Guaranty Agreement or in
any other document executed in connection herewith was untrue in any material
respect when made;

(h)

an Event of Taxability shall occur;

(i)

an amendment or termination relating to a filed financing statement describing
any of the Collateral is improperly filed;

(j)

the occurrence of a default or an event of default by Borrower or Guarantor
under a Material Contract;

(k)

Guarantor shall repudiate, purport to revoke or fail to perform  Guarantor’s
obligations under the Guaranty Agreement or the dissolution of Guarantor;

(l)

ownership of the stock of Borrower changes during the period that the Loan is
outstanding (Borrower hereby acknowledges that Lender has made its decision to
enter into the transactions contemplated hereby based upon the management
expertise of the current stockholders and their ownership of the stock of
Borrower); or

27

 

(m)

the occurrence of a default or an event of default (however defined) under any
agreement between or among Lender or any GE Capital Entity and Borrower.

Section 11.02.  Remedies on Default.  Whenever an Event of Default described in
Section 11.01(f) hereof shall have occurred, the Prepayment Amount automatically
shall be due and payable, whereupon the Prepayment Amount automatically shall
become and be forthwith due and payable without presentment, notice of dishonor,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrower.  Whenever any Event of Default shall have occurred, Lender shall
have the right, at its sole option without any further demand or notice, to take
any one or any combination of the following remedial steps insofar as the same
are available to secured parties under Article 9 of the UCC in effect in the
State from time to time and which are otherwise accorded to Lender by applicable
law:

(a)

by notice to Issuer and Borrower, declare the Prepayment Amount to be forthwith
due and payable, whereupon the Prepayment Amount shall become and be forthwith
due and payable, without presentment, notice of dishonor, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower;

(b)

take possession of the Collateral wherever situated, without any court order or
other process of law and without liability for entering the premises, and lease,
sublease or make other disposition of the Collateral for use over a term in a
commercially reasonable manner, all for the account of Lender, provided that
Borrower shall remain directly liable for the deficiency, if any, between the
rent or other amounts paid by a lessee or sublessee of the Collateral pursuant
to such lease or sublease during the same period of time, after deducting all
costs and expenses, including reasonable attorneys’ fees and expenses, incurred
with respect to the recovery, repair and storage of the Collateral during such
period of time;

(c)

take possession of the Collateral wherever situated, without any court order or
other process of law and without liability for entering the premises, and sell
the Collateral in a commercially reasonable manner.  All proceeds from such sale
shall be applied in the following manner:

FIRST, to pay all proper and reasonable costs and expenses associated with the
recovery, repair, storage and sale of the Collateral, including reasonable
attorneys’ fees and expenses;




SECOND, to pay (i) Lender the amount of all unpaid Loan Payments or other
obligations (whether direct or indirect owed by Borrower to Lender), if any,
which are then due and owing, together with interest and late charges thereon,
(ii) Lender the then applicable Prepayment Amount (taking into account the
payment of past-due Loan Payments as aforesaid), plus a pro rata allocation of
interest, at the rate utilized to calculate the Loan Payments, from the next
preceding due date of a Loan Payment until the date of payment by the buyer, and
(iii) any other amounts due hereunder, including indemnity payments, taxes,
charges, reimbursement of any advances and other amounts payable to Lender or
Issuer hereunder; and

 

28

 




THIRD, to pay the remainder of the sale proceeds, purchase moneys or other
amounts paid by a buyer of the Collateral to Borrower;




(d)

proceed by appropriate court action to enforce specific performance by Issuer or
Borrower of the applicable covenants of this Agreement or to recover for the
breach thereof, including the payment of all amounts due from Borrower.
 Borrower shall pay or repay to Lender or Issuer all costs of such action or
court action, including, without limitation, reasonable attorneys’ fees; and

(e)

take whatever action at law or in equity that may appear necessary or desirable
to enforce its rights with respect to the Collateral.  Borrower shall pay or
repay to Lender or Issuer all costs of such action or court action, including,
without limitation, reasonable attorneys’ fees.

Notwithstanding any other remedy exercised hereunder, Borrower shall remain
obligated to pay to Lender any unpaid portion of the Prepayment Amount.




Section 11.03.  Return of Collateral.  Upon an Event of Default, Borrower shall
within 10 calendar days after notice from Lender, at its own cost and expense:
(a) perform any testing and repairs required to place the Collateral in the
condition required by Section 7.05; (b) if deinstallation, disassembly or
crating is required, cause the Collateral to be deinstalled, disassembled and
crated by an authorized manufacturer’s representative or such other service
person as is satisfactory to Lender; and (c) deliver the Collateral to a
location specified by Lender, freight and insurance prepaid by Borrower.  If
Borrower refuses to deliver the Collateral in the manner designated, Lender may
enter upon Borrower’s premises where the Collateral is kept and take possession
of the Collateral and charge to Borrower the costs of such taking.  Borrower
hereby expressly waives any damages occasioned by such taking.

Section 11.04.  No Remedy Exclusive.  No remedy herein conferred upon or
reserved to Lender or Issuer is intended to be exclusive and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any Event of Default shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right or power may be exercised from time to time and as often as may
be deemed expedient.  In order to entitle Lender or Issuer to exercise any
remedy reserved to it in this Article, it shall not be necessary to give any
notice other than such notice as may be required by this Article.  All remedies
herein conferred upon or reserved to Lender or Issuer shall survive the
termination of this Agreement.

Section 11.05.  Late Charge.  Any Loan Payment not paid by Borrower on the due
date thereof shall, to the extent permissible by law, bear a late charge equal
to the lesser of five cents ($.05) per dollar of the delinquent amount or the
lawful maximum, and Borrower shall be obligated to pay the same immediately upon
receipt of Lender’s written invoice therefor.

29

 

ARTICLE XII

MISCELLANEOUS

Section 12.01.  Costs and Expenses of Issuer and Lender.  


(a)

Borrower agrees to pay the reasonable and necessary expenses incurred by Issuer
with respect to this Agreement and any transaction or event contemplated by this
Agreement, which are not otherwise required to be paid by Borrower under the
terms of this Agreement.

(b)

Borrower shall pay to Lender, in addition to the Loan Payments payable by
Borrower hereunder, such amounts as shall be required by Lender in payment of
any reasonable out-of-pocket costs and expenses incurred by Lender in connection
with the execution, performance or enforcement of this Agreement, including but
not limited to payment of all reasonable fees, costs and expenses and all
administrative costs of Lender in connection with the Collateral, expenses
(including, without limitation, attorneys’ fees and disbursements), fees of
auditors or attorneys, insurance premiums not otherwise paid hereunder and all
other direct and necessary administrative costs of Lender or charges required to
be paid by it in order to comply with the terms of, or to enforce its rights
under, this Agreement.  Such costs and expenses shall be billed to Borrower by
Lender from time to time, together with a statement certifying that the amount
so billed has been paid by Lender for one or more of the items above described,
or that such amount is then payable by Lender for such items.  Amounts so billed
shall be due and payable by Borrower within 30 days after receipt of the bill by
Borrower.

Section 12.02.  Disclaimer of Warranties.  LENDER AND ISSUER MAKE NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE VALUE, DESIGN, CONDITION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR FITNESS FOR USE OF THE
COLLATERAL, OR ANY OTHER WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH
RESPECT THERETO.  Except as otherwise expressly provided in this Agreement, in
no event shall Lender or Issuer be liable for any loss or damage in connection
with or arising out of this Agreement, the Collateral or the existence,
furnishing, functioning or Borrower’s use of any item or products or services
provided for in this Agreement.

Section 12.03.  Notices.  All notices, certificates, requests, demands and other
communications provided for under any Borrower Document shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
telecopy, in each case addressed to the party to whom notice is being given at
its address as set forth above and, if telecopied, transmitted to that party at
its telecopier number set forth above or, as to each party, at such other
address or telecopier number as may hereafter be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section.  All such notices, requests, demands and other communications
shall be deemed to have been given on (a) the date received if personally
delivered, (b) when deposited in the mail if delivered by mail, (c) the date
sent if sent by overnight courier, or (d) the date of transmission if delivered
by telecopy.  If notice to Borrower of any intended disposition of the
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in this Section) at least 10 calendar days prior to the date of
intended disposition or other action.

30

 

Section 12.04.  Further Assurance and Corrective Instruments.  Issuer and
Borrower hereby agree that they will, from time to time, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, such further
acts, instruments, conveyances, transfers and assurances, as Lender reasonably
deems necessary or advisable for the implementation, correction, confirmation or
perfection of any Borrower Document and any rights of Lender thereunder.

Section 12.05.  Binding Effect; Time of the Essence.  This Agreement shall inure
to the benefit of and shall be binding upon Lender, Issuer, Borrower and their
respective successors and assigns.  Time is of the essence.

Section 12.06.  Severability.  In the event any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
such holding shall not invalidate or render unenforceable any other provision
hereof.

Section 12.07.  Amendments.  To the extent permitted by law, the terms of this
Agreement shall not be waived, altered, modified, supplemented or amended in any
manner whatsoever except by written instrument signed by the parties hereto, and
then such waiver, consent, modification or change shall be effective only in the
specific instance and for the specific purpose given.

Borrower and Lender agree to amend Exhibit A to this Agreement to more
specifically identify the Collateral at such time as such identification is
possible.  Such amendment shall be effected by written instrument signed by
Borrower and Lender.  Issuer’s consent to the amendment referred to in this
paragraph shall not be required.  Such amendment may take the form of a Payment
Request Form in the form attached to the Escrow Agreement as Exhibit A executed
by Borrower and Lender.




Section 12.08.  Execution in Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart, provided that only the
original marked “Original: 1 of 4” on the execution page thereof shall
constitute chattel paper under the UCC.  A purchase of this chattel paper from
Issuer would violate the rights of Lender.

Section 12.09.  Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State.

31

 

Section 12.10.  Captions.  The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions or sections of this Agreement.

Section 12.11.  Entire Agreement.  The Borrower Documents and the exhibits
thereto constitute the entire agreement among Lender, Issuer, Borrower and
Escrow Agent.  There are no understandings, agreements, representations or
warranties, express or implied, not specified herein or in such documents
regarding this Agreement or the Project financed hereby.

Section 12.12.  Usury.  It is the intention of the parties hereto to comply with
any applicable usury laws; accordingly, it is agreed that, notwithstanding any
provisions to the contrary in this Agreement, in no event shall this Agreement
require the payment or permit the collection of interest or any amount in the
nature of interest or fees in excess of the Maximum Rate.

Section 12.13.  Bound Transcripts.  Within 90 days of the day of closing,
Borrower shall cause to be prepared and furnished, at Borrower’s expense, to
Lender and its counsel, bound transcripts containing the Borrower Documents and
all other documents related thereto.

Section 12.14.  Limitations of Liability.  In no event, whether as a result of
breach of contract, warranty, tort (including negligence or strict liability),
indemnity or otherwise, shall Lender, its assignees, if any, or Issuer be liable
for any special, consequential, incidental, punitive or penal damages,
including, but not limited to, loss of profit or revenue, loss of use of the
Collateral, service materials or software, damage to associated equipment,
service materials or software, cost of capital, cost of substitute property,
service materials or software, facilities, services or replacement power or
downtime costs.

Section 12.15.  Waiver of Jury Trial.  LENDER, ISSUER AND BORROWER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY OF THE
RELATED DOCUMENTS, ANY DEALINGS AMONG LENDER, ISSUER OR BORROWER RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED
TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG LENDER,
ISSUER AND BORROWER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED
TRANSACTIONS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

32







[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS.]




33










IN WITNESS WHEREOF, the parties hereto have executed this Agreement in their
respective corporate names by their duly authorized officers, all as of the date
first written above.




Lender:

GE GOVERNMENT FINANCE, INC.







By:  /s/ Bruce L. Gruys                                          

Title:  Vice President                                              







Issuer:

CITY OF CLARKSVILLE, ARKANSAS







By:  /s/ Billy Helms                                                

Title:  Mayor                                                         







Borrower:

GREENVILLE TUBE COMPANY







By:  /s/ Barry C. Nuss                                           

Title:  CFO                                                           























Exhibit A to Loan Agreement




SCHEDULE OF EQUIPMENT AND LOAN PAYMENTS




Description of Equipment




Description

Vendor

 

 

Closed Loop Airless Cleaning System

Tiyoda - Serec Corporation

60-ton Water Chiller

Tiyoda - Serec Corporation

Closed Loop Airless Cleaning System

Tiyoda - Serec Corporation

Double Seal for Degreaser Door

Tiyoda - Serec Corporation

60-ton Water Chiller

Tiyoda - Serec Corporation

Spare Parts Pump Skid

Tiyoda - Serec Corporation

Closed Loop Airless Cleaning System

Tiyoda - Serec Corporation

Double Seal for Degreaser Door

Tiyoda - Serec Corporation

60-ton Water Chiller

Tiyoda - Serec Corporation

Spare Parts Pump Skid

Tiyoda - Serec Corporation

2nd Flushing Filter Housing & Assembly

Tiyoda - Serec Corporation

Waste & Pit Pumps

Tiyoda - Serec Corporation

Hot Oil System Adder

Tiyoda - Serec Corporation

Material Handling System

Tiyoda - Serec Corporation

Volcanic Model 200 Thermal Liquid Heater

Carrier Corporation

 

75 foot extension for degreaser equipment

Conark Builders

 

 

75 foot extension for degreaser equipment

Conark Builders

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Shipping of manufacturing parts

Conway Freight

 

 

Kick Out Gate

Abbott Plastics

 

 

Anti-Rollback Finger

Abbott Plastics

 

 

Lift Block, Kick Out Gate, & Slide Roll Down

Badger Plastic & Supply, Inc.

4 part

RnD Laser Processing, Inc.

Slide Plate 952000-0344

RnD Laser Processing, Inc.

Flange Plate Spacer & Axle

Sigma Tool & Machining, Inc.

Plates, Links, Mounting Base, Bushing, Axle, & Pusher Nose

Sigma Tool & Machining, Inc.

Plate, Bushing, Post, & Axle

Sigma Tool & Machining, Inc.

Jaw Retainer

Sigma Tool & Machining, Inc.

Wheels, Link, & Axle

Sigma Tool & Machining, Inc.

Stand

Sigma Tool & Machining, Inc.

Actuator Mount & Backer Plate

Sigma Tool & Machining, Inc.

Spindle Shaft, Link, Spacers, Washer, Spacer Posts & Handling

Sigma Tool & Machining, Inc.

Frame Plate & Bushing

Sigma Tool & Machining, Inc.

Pinch roll arm weldment

Sigma Tool & Machining, Inc.

Jaw insert, Cylinder pod mount, Modified bronze bushing

Sigma Tool & Machining, Inc.

Gusset Rail

Sigma Tool & Machining, Inc.

Cylinder mount, Support Rod

Sigma Tool & Machining, Inc.

Front frame weldment, includes 0430 & 0431

Sigma Tool & Machining, Inc.

Motor mount flange, Tube Pilot Holder

Sigma Tool & Machining, Inc.

Hook Weldment

Sigma Tool & Machining, Inc.

Back frame Weldment

Sigma Tool & Machining, Inc.

Hook Weldment

Sigma Tool & Machining, Inc.

Spacer Plate

Alpha CNC, Inc.

Base Plate, Support Washer & Freight

Alpha CNC, Inc.

Freight, Short Link Pin, & Jaw Link Pin

Alpha CNC, Inc.

Base Plate

Alpha CNC, Inc.

Guide bushing, Rear axle spacer, Retainer plate, Link axle Retainer, Short
single link, Front wheel, Rear wheel axle, Front wheel axle

Alpha CNC, Inc.

Front wheel axle, Rear wheel axle, Front wheel, Front cable drive side axle,
Bearing washer, Bushing washer, Guide bushing, Hook axle retainer

Alpha CNC, Inc.

Stop Backer plate, Stop Cylinder Brackett, Anti-rollback mounting plug, Actuator
lug, Tie plate, Roll down support block, Slide tie plate, Bushing Housing

Alpha CNC, Inc.

Front wheel, Front wheel axle, freight

Alpha CNC, Inc.

Rear Wheel Axle

Alpha CNC, Inc.

 

Bearings

Motion Industries

Popular 200&300 Ser B.Brg, Saf Type Mtd. Units

Motion Industries

CNVM2-6100-YB-15, Spider CPlgs, Popular 200&300 Ser b.Brg, Saf type Mtd. Units,
Bronze & Sleeve brgs

Motion Industries

05-A115-0500-B08-NN Linear Actuators

Motion Industries

Power Cable

Doig Corporation

T2AT-03A1D-DAA2 & Rod Eye

Doig Corporation

SNAK-26A1B-CAA2

Doig Corporation

SNAU-04A1D-AAA2 & SNAR-03A6D-AAA2

Doig Corporation

AKCGA00003LDWM

Doig Corporation

AKCGA00003LDWM

Doig Corporation

AKCGA00003LDWM

Doig Corporation

AKCGA00003LDWM

Doig Corporation

AKCGA00003LDWM

Doig Corporation

AKCG800003LDWM

Doig Corporation

Input Module // 8 Sink I/O

Doig Corporation

Input Module // 8 Sink I/O

Doig Corporation

Input Module // 8 Sink I/O

Doig Corporation

High-carbon steel belleville disc spring, Swivel leveling mount w/stud, Type 302
stainless steel torsion spring, Zinc-plated steel headless clevis pin

McMaster Carr

250A-1FA200MG3B1000-AB CYLINDE, freight

Advanced Hydraulics

 

RL952000-0195 Roll Comp, 8.0x6.75x4.00 60D-RD

Kastalon

Jaw Link/Short Link Pin

QMI

Hook Weldment

Sigma Tool & Machining, Inc.



















































































Schedule of Loan Payments







Closing Date: December 14, 2007

 

 

 

 

Coupon Rate: 5.32%             

 

 

 

 

 

 

 

 

 

 

 

Payment

Payment

Loan

Principal

Interest

Principal

Prepayment

Date

Number

Payment

Component

Component

Balance*

Amount*

 

 

 

 

 

 

 

12/14/2007

0

                   -   

                   -   

                 -   

    2,000,000.00

    2,100,000.00

1/30/2008

1

        28,636.77

        15,041.21

      13,595.56

    1,984,958.79

    2,084,206.73

2/28/2008

2

        28,636.77

        19,836.79

        8,799.98

    1,965,122.00

    2,063,378.10

3/30/2008

3

        28,636.77

        19,924.73

        8,712.04

    1,945,197.27

    2,042,457.13

4/30/2008

4

        28,636.77

        20,013.06

        8,623.71

    1,925,184.21

    2,021,443.42

5/30/2008

5

        28,636.77

        20,101.79

        8,534.98

    1,905,082.42

    2,000,336.54

6/30/2008

6

        28,636.77

        20,190.90

        8,445.87

    1,884,891.52

    1,979,136.10

7/30/2008

7

        28,636.77

        20,280.42

        8,356.35

    1,864,611.10

    1,957,841.66

8/30/2008

8

        28,636.77

        20,370.33

        8,266.44

    1,844,240.77

    1,936,452.81

9/30/2008

9

        28,636.77

        20,460.64

        8,176.13

    1,823,780.13

    1,914,969.14

10/30/2008

10

        28,636.77

        20,551.34

        8,085.43

    1,803,228.79

    1,893,390.23

11/30/2008

11

        28,636.77

        20,642.46

        7,994.31

    1,782,586.33

    1,871,715.65

12/30/2008

12

        28,636.77

        20,733.97

        7,902.80

    1,761,852.36

    1,832,326.45

1/30/2009

13

        28,636.77

        20,825.89

        7,810.88

    1,741,026.47

    1,810,667.53

2/28/2009

14

        28,636.77

        20,918.22

        7,718.55

    1,720,108.25

    1,788,912.58

3/30/2009

15

        28,636.77

        21,010.96

        7,625.81

    1,699,097.29

    1,767,061.18

4/30/2009

16

        28,636.77

        21,104.11

        7,532.66

    1,677,993.18

    1,745,112.91

5/30/2009

17

        28,636.77

        21,197.67

        7,439.10

    1,656,795.51

    1,723,067.33

6/30/2009

18

        28,636.77

        21,291.64

        7,345.13

    1,635,503.87

    1,700,924.02

7/30/2009

19

        28,636.77

        21,386.04

        7,250.73

    1,614,117.83

    1,678,682.54

8/30/2009

20

        28,636.77

        21,480.85

        7,155.92

    1,592,636.98

    1,656,342.46

9/30/2009

21

        28,636.77

        21,576.08

        7,060.69

    1,571,060.90

    1,633,903.34

10/30/2009

22

        28,636.77

        21,671.73

        6,965.04

    1,549,389.17

    1,611,364.74

11/30/2009

23

        28,636.77

        21,767.81

        6,868.96

    1,527,621.36

    1,588,726.21

12/30/2009

24

        28,636.77

        21,864.32

        6,772.45

    1,505,757.04

    1,550,929.75

1/30/2010

25

        28,636.77

        21,961.25

        6,675.52

    1,483,795.79

    1,528,309.66

2/28/2010

26

        28,636.77

        22,058.61

        6,578.16

    1,461,737.18

    1,505,589.30

3/30/2010

27

        28,636.77

        22,156.40

        6,480.37

    1,439,580.78

    1,482,768.20

4/30/2010

28

        28,636.77

        22,254.63

        6,382.14

    1,417,326.15

    1,459,845.93

5/30/2010

29

        28,636.77

        22,353.29

        6,283.48

    1,394,972.86

    1,436,822.05

6/30/2010

30

        28,636.77

        22,452.39

        6,184.38

    1,372,520.47

    1,413,696.08

7/30/2010

31

        28,636.77

        22,551.93

        6,084.84

    1,349,968.54

    1,390,467.60

8/30/2010

32

        28,636.77

        22,651.91

        5,984.86

    1,327,316.63

    1,367,136.13

9/30/2010

33

        28,636.77

        22,752.33

        5,884.44

    1,304,564.30

    1,343,701.23

10/30/2010

34

        28,636.77

        22,853.20

        5,783.57

    1,281,711.10

    1,320,162.43

11/30/2010

35

        28,636.77

        22,954.52

        5,682.25

    1,258,756.58

    1,296,519.28

12/30/2010

36

        28,636.77

        23,056.28

        5,580.49

    1,235,700.30

    1,260,414.31

1/30/2011

37

        28,636.77

        23,158.50

        5,478.27

    1,212,541.80

    1,236,792.64

2/28/2011

38

        28,636.77

        23,261.17

        5,375.60

    1,189,280.63

    1,213,066.24

3/30/2011

39

        28,636.77

        23,364.29

        5,272.48

    1,165,916.34

    1,189,234.67

4/30/2011

40

        28,636.77

        23,467.87

        5,168.90

    1,142,448.47

    1,165,297.44

5/30/2011

41

        28,636.77

        23,571.92

        5,064.85

    1,118,876.55

    1,141,254.08

6/30/2011

42

        28,636.77

        23,676.42

        4,960.35

    1,095,200.13

    1,117,104.13

7/30/2011

43

        28,636.77

        23,781.38

        4,855.39

    1,071,418.75

    1,092,847.13

8/30/2011

44

        28,636.77

        23,886.81

        4,749.96

    1,047,531.94

    1,068,482.58

9/30/2011

45

        28,636.77

        23,992.71

        4,644.06

    1,023,539.23

    1,044,010.01

10/30/2011

46

        28,636.77

        24,099.08

        4,537.69

       999,440.15

    1,019,428.95

11/30/2011

47

        28,636.77

        24,205.92

        4,430.85

       975,234.23

       994,738.91

12/30/2011

48

        28,636.77

        24,313.23

        4,323.54

       950,921.00

       960,430.21

1/30/2012

49

        28,636.77

        24,421.02

        4,215.75

       926,499.98

       935,764.98

2/28/2012

50

        28,636.77

        24,529.29

        4,107.48

       901,970.69

       910,990.40

3/30/2012

51

        28,636.77

        24,638.03

        3,998.74

       877,332.66

       886,105.99

4/30/2012

52

        28,636.77

        24,747.26

        3,889.51

       852,585.40

       861,111.25

5/30/2012

53

        28,636.77

        24,856.98

        3,779.79

       827,728.42

       836,005.70

6/30/2012

54

        28,636.77

        24,967.17

        3,669.60

       802,761.25

       810,788.86

7/30/2012

55

        28,636.77

        25,077.86

        3,558.91

       777,683.39

       785,460.22

8/30/2012

56

        28,636.77

        25,189.04

        3,447.73

       752,494.35

       760,019.29

9/30/2012

57

        28,636.77

        25,300.71

        3,336.06

       727,193.64

       734,465.58

10/30/2012

58

        28,636.77

        25,412.88

        3,223.89

       701,780.76

       708,798.57

11/30/2012

59

        28,636.77

        25,525.54

        3,111.23

       676,255.22

       683,017.77

12/30/2012

60

        28,636.77

        25,638.71

        2,998.06

       650,616.51

       657,122.68

1/30/2013

61

        28,636.77

        25,752.37

        2,884.40

       624,864.14

       631,112.78

2/28/2013

62

        28,636.77

        25,866.54

        2,770.23

       598,997.60

       604,987.58

3/30/2013

63

        28,636.77

        25,981.21

        2,655.56

       573,016.39

       578,746.55

4/30/2013

64

        28,636.77

        26,096.40

        2,540.37

       546,919.99

       552,389.19

5/30/2013

65

        28,636.77

        26,212.09

        2,424.68

       520,707.90

       525,914.98

6/30/2013

66

        28,636.77

        26,328.30

        2,308.47

       494,379.60

       499,323.40

7/30/2013

67

        28,636.77

        26,445.02

        2,191.75

       467,934.58

       472,613.93

8/30/2013

68

        28,636.77

        26,562.26

        2,074.51

       441,372.32

       445,786.04

9/30/2013

69

        28,636.77

        26,680.02

        1,956.75

       414,692.30

       418,839.22

10/30/2013

70

        28,636.77

        26,798.30

        1,838.47

       387,894.00

       391,772.94

11/30/2013

71

        28,636.77

        26,917.11

        1,719.66

       360,976.89

       364,586.66

12/30/2013

72

        28,636.77

        27,036.44

        1,600.33

       333,940.45

       337,279.85

1/30/2014

73

        28,636.77

        27,156.30

        1,480.47

       306,784.15

       309,851.99

2/28/2014

74

        28,636.77

        27,276.69

        1,360.08

       279,507.46

       282,302.53

3/30/2014

75

        28,636.77

        27,397.62

        1,239.15

       252,109.84

       254,630.94

4/30/2014

76

        28,636.77

        27,519.08

        1,117.69

       224,590.76

       226,836.67

5/30/2014

77

        28,636.77

        27,641.09

          995.68

       196,949.67

       198,919.17

6/30/2014

78

        28,636.77

        27,763.63

          873.14

       169,186.04

       170,877.90

7/30/2014

79

        28,636.77

        27,886.71

          750.06

       141,299.33

       142,712.32

8/30/2014

80

        28,636.77

        28,010.34

          626.43

       113,288.99

       114,421.88

9/30/2014

81

        28,636.77

        28,134.52

          502.25

        85,154.47

         86,006.01

10/30/2014

82

        28,636.77

        28,259.25

          377.52

        56,895.22

         57,464.17

11/30/2014

83

        28,636.77

        28,384.54

          252.23

        28,510.68

         28,795.79

12/30/2014

84

        28,636.77

        28,510.68

          126.09

                    -   

                    -   

 

 

 

 

 

 

 

TOTAL

 

   2,405,488.68

    2,000,000.00

    405,488.68

 

 

 

 

 

 

 

 

 

* After payment of Loan Payment opposite Prepayment Amount

 

 














Exhibit B to Loan Agreement




FORM OF OPINION OF COUNSEL TO BORROWER AND GUARANTOR




December 1, 2007




City of Clarksville, Arkansas

205 Walnut Street

Clarksville, AR  72830

Attn: Mayor




Greenville Tube Company

2505 Foster Avenue

P.O. Box 389

Janesville, WI  53547-0389

Attn: Barry Nuss




GE Government Finance, Inc.

Suite 470

8400 Normandale Lake Boulevard

Minneapolis, MN  55437




$2,000,000 City of Clarksville, Arkansas,

Industrial Development Revenue Bond

(Greenville Tube Company Project) Series 2007




Ladies and Gentlemen:




We have acted as counsel to Greenville Tube Company (“Borrower”) and RathGibson,
Inc. (“Guarantor”) with respect to the issuance and delivery of the Bond
described above (the “Bond”) and with respect to the Loan Agreement dated as of
December 1, 2007 (the “Loan Agreement”) among GE Government Finance, Inc.
(“Lender”), The City of Clarksville, Arkansas (“Issuer”) and Borrower and the
other Borrower Documents (as defined in the Loan Agreement) and with respect to
that certain Corporate Guaranty Agreement of even date herewith (the “Guaranty”)
executed by Guarantor in favor of Lender and various related matters and, in
this capacity, have reviewed a duplicate original or certified copy of each of
the Borrower Documents and the Guaranty.  Based upon the examination of these
and such other documents as we deem relevant, it is our opinion that:




1.

Borrower has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Delaware with full power and
authority to own its properties and conduct its business.




2.

Borrower has full power and authority to execute and deliver the Borrower
Documents and to carry out the terms thereof.  The Borrower Documents have been
duly and validly authorized, executed and delivered, are in full force and
effect and are the legal, valid and binding contracts of Borrower enforceable in
accordance with their respective terms (including against claims of usury),
except to the extent limited by state and federal laws affecting remedies and by
bankruptcy, reorganization, or other laws of general application relating to or
affecting the enforcement of creditors’ rights.




3.

No consent, authorization, approval or other action by, and no notice to, or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Borrower of the Borrower Documents,
except for such action which has been duly obtained or taken and is in full
force and effect.




4.

The consummation of the transactions contemplated by the Borrower Documents and
the carrying out of the terms thereof will not result in violation of any
provisions of the articles of incorporation or bylaws of Borrower or result in
the violation of any provision of, or in a default under, any indenture,
mortgage, deed of trust, indebtedness, agreement, judgment, decree, order,
statute, rule or regulation to which Borrower is a party or by which it or its
property is bound.




5.

There are no legal or governmental actions, suits, proceedings, inquiries or
investigations pending, threatened or contemplated, or any basis therefor, to
which Borrower is or may become a party or of which any property of Borrower is
or may become subject, other than ordinary routine litigation incident to the
kind of business conducted by Borrower which, if determined adversely to
Borrower, would not, individually or in the aggregate, have a material adverse
effect on the financial position or results of operations of Borrower.




6.

There are no legal or governmental proceedings pending, threatened or
contemplated, or any basis therefor, wherein an unfavorable decision, ruling or
finding would adversely affect the validity of or security for the Bond, the
Borrower Documents or the transactions contemplated thereby.




7.

Borrower has taken all steps legally required as a condition precedent to the
execution and delivery of the Loan Agreement and to permit the commencement of
the acquisition, installation and operation of the Project (as defined in the
Loan Agreement).  Borrower has made all submissions to governmental authorities
and has obtained, and there are currently in full force and effect, all
consents, approvals, authorizations, accreditations, licenses, permits and
orders of any governmental or regulatory authority that are required to be
obtained by Borrower to enable the Project to be acquired and installed in
accordance with the plans and specifications therefor.




8.

The provisions of the Loan Agreement are effective to create a security interest
in favor of Lender in all of Borrower’s right, title and interest in and to the
Collateral (as defined in the Loan Agreement) and all proceeds thereof.  Such
security interest has been properly perfected and is subject to no liens or
encumbrances.




9.

The Guaranty has been duly and validly executed and delivered, is in full force
and effect and is the legal, valid and binding contract of Guarantor enforceable
in accordance with its terms, except to the extent limited by state and federal
laws affecting remedies and by bankruptcy, reorganization or other laws of
general application relating to or affecting the enforcement of creditors’
rights.

10.

Guarantor has full power and authority to execute and deliver the Guaranty and
to carry out the terms thereof.  The Guaranty has been duly and validly
authorized, executed and delivered, is in full force and effect and is the
legal, valid and binding contract of Guarantor enforceable in accordance with
its terms (including against claims of usury), except to the extent limited by
state and federal laws affecting remedies and by bankruptcy, reorganization, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights.




11.

No consent, authorization, approval or other action by, and no notice to, or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Guarantor of the Guaranty, except for
such action which has been duly obtained or taken and is in full force and
effect.




12.

The consummation of the transactions contemplated by the Guaranty and the
carrying out of the terms thereof will not result in the violation of any
provision of, or in a default under, any indenture, mortgage, deed of trust,
indebtedness, agreement, judgment, decree, order, statute, rule or regulation to
which Guarantor is a party or by which Guarantor’s property is bound.

13.

There are no legal or governmental actions, suits, proceedings, inquiries or
investigations pending, threatened or contemplated, or any basis therefor, to
which Guarantor is or may become a party or of which any property of Guarantor
is or may become subject, other than ordinary routine litigation incident to the
kind of business conducted by Guarantor which, if determined adversely to
Guarantor, would not, individually or in the aggregate, have a material adverse
effect on the financial position of Guarantor.

14.

There are no legal or governmental proceedings pending, threatened or
contemplated, or any basis therefor, wherein an unfavorable decision, ruling or
finding would adversely affect the validity of the Guaranty or the transactions
contemplated thereby.

This opinion may be relied upon by the addressees hereto and any permitted
assignee of the Bond.




Very truly yours,











Exhibit C to Loan Agreement




FORM OF OPINION OF COUNSEL TO ISSUER




December 1, 2007




City of Clarksville, Arkansas

205 Walnut Street

Clarksville, AR  72830

Attn: Mayor




Greenville Tube Company

2505 Foster Avenue

P.O. Box 389

Janesville, WI  53547-0389

Attn: Barry Nuss




GE Government Finance, Inc.

Suite 470

8400 Normandale Lake Boulevard

Minneapolis, MN  55437




$2,000,000 City of Clarksville, Arkansas,

Industrial Development Revenue Bond

(Greenville Tube Company Project) Series 2007




Ladies and Gentlemen:




We have acted as counsel to City of Clarksville, Arkansas (“Issuer”) in
connection with the issuance and sale of the bond described above (the “Bond”)
and with respect to the Loan Agreement dated as of December 1, 2007 (the “Loan
Agreement”) among GE Government Finance, Inc. (“Lender”), Issuer and Greenville
Tube Company (“Borrower”), the Escrow Agreement of even date therewith (the
“Escrow Agreement”) among Lender, Issuer, Borrower and Marshall & Ilsley Trust
Company, N.A., as escrow agent, the Tax Regulatory Agreement of even date
therewith (the “Tax Regulatory Agreement”; the Loan Agreement, the Escrow
Agreement and the Tax Regulatory Agreement may be referred to herein
collectively as the “Agreements”) and various related matters and, in this
capacity, have reviewed a duplicate original or certified copy of the
Agreements.  Based upon the examination of these and such other documents as we
deem relevant, it is our opinion that:




1.

Issuer is a political subdivision of the State of Arkansas (the “State”) under
the Internal Revenue Code of 1986, as amended [or other qualified tax-exempt
issuer], duly organized, existing and operating under the Constitution and laws
of the State.




2.

Issuer is authorized and has power under applicable law to enter into the
Agreements, to issue the Bond and to carry out its obligations thereunder and
the transactions contemplated thereby.




3.

The issuance of the Bond has been duly and validly authorized, all conditions
precedent to the issuance of the Bond have been fulfilled and the Bond has been
issued in accordance with the laws of the State.  The Bond is the legal, valid
and binding obligation of Issuer, enforceable in accordance with its terms.




4.

The Agreements have been duly authorized, approved, executed and delivered by
and on behalf of Issuer and are legal, valid and binding contracts of Issuer
enforceable in accordance with their terms, except to the extent limited by
state and federal laws affecting remedies and by bankruptcy, reorganization or
other laws of general application relating to or affecting the enforcement of
creditors’ rights.




5.

The issuance of the Bond and the authorization, approval and execution of the
Agreements and all other proceedings of Issuer relating to the transactions
contemplated thereby have been performed in accordance with all open meeting,
public bidding and other laws, rules and regulations of the State.




6.

There is no litigation, action, suit or proceeding pending or before any court,
administrative agency, arbitrator or governmental body that challenges the
organization or existence of Issuer; the authority of Issuer or its officers or
its employees to issue the Bond or to enter into the Agreements; the proper
authorization, approval and/or execution of the Bond, the Agreements and the
other documents contemplated thereby; or the ability of Issuer otherwise to
perform its obligations under the Bond, the Agreements and the transactions
contemplated thereby.




This opinion may be relied upon by the addressees hereto and any permitted
assignee of the Bond.




Very truly yours,











Exhibit D to Loan Agreement




FORM OF OPINION OF SPECIAL TAX COUNSEL




December 1, 2007




GE Government Finance, Inc.

Suite 470

8400 Normandale Lake Boulevard

Minneapolis, MN  55437




$2,000,000 City of Clarksville, Arkansas,

Industrial Development Revenue Bond

(Greenville Tube Company Project) Series 2007




Ladies and Gentlemen:




We have acted as special counsel to GE Government Finance, Inc. (“Lender”) in
connection with the issuance and delivery of the bond described above (the
“Bond”) and in connection with the Loan Agreement dated as of December 1, 2007
(the “Loan Agreement”) among Lender, City of Clarksville, Arkansas (“Issuer”)
and Greenville Tube Company (“Borrower”), the Escrow Agreement of even date
therewith (the “Escrow Agreement”) among Lender, Issuer, Borrower and Marshall &
Ilsley Trust Company, N.A., as escrow agent, and the Tax Regulatory Agreement of
even date therewith (the “Tax Regulatory Agreement”; the Loan Agreement, the
Escrow Agreement and the Tax Regulatory Agreement may be referred to herein
collectively as the “Agreements”).  In such capacity, we have examined a
certified copy of a resolution adopted by Issuer (the “Resolution”) authorizing
the execution and delivery of the Agreements and the issuance and delivery of
the Bond.




Based upon an examination of the aforementioned documents and such other
documents and opinions as we have deemed relevant and necessary as a basis for
the opinions set forth herein, and in reliance thereon, it is our opinion as
special tax counsel that assuming compliance with certain covenants contained in
the Agreements, under the statutes, regulations, rulings and judicial decisions
existing on the date of the original delivery of the Bond, the interest on the
Bond, being that portion of the payments that is paid by Issuer to Lender and
which is designated as and comprising interest, as provided in the Loan
Agreement and the Bond, is not includable in gross income for purposes of
federal income taxation; however such interest portion is a specific preference
item for purposes of the alternative minimum tax provisions imposed on
individuals and corporations set forth in the Internal Revenue Code of 1986, as
amended.




This opinion may be relied upon by the addressee hereto and any permitted
assignee of the Bond.




Very truly yours,














Exhibit E to Loan Agreement




FORM OF BOND




$2,000,000 City of Clarksville, Arkansas,

Industrial Development Revenue Bond

(Greenville Tube Company Project) Series 2007




No.:  R-1

$2,000,000.00




Maturity Date     Interest Rate

        December 30, 2014

        5.32%







The City of Clarksville, Arkansas, a political subdivision duly created and
validly existing under the laws of the State of Arkansas (hereafter referred to
as “Issuer”), for value received, hereby promises to pay GE Government Finance,
Inc., 8400 Normandale Lake Boulevard, Suite 470, Minneapolis, Minnesota 55437,
or to registered assigns, but solely from the Loan Payments hereinafter
described, the principal sum of




TWO MILLION DOLLARS




in any coin or currency of the United States of America which on the date of
payment thereof is the legal tender for the payment of public and private debts,
and to pay, solely from such Loan Payments, in like coin and currency, interest
on the principal sum from the date hereof, such interest to be at the rates, and
all such payments of interest, principal or interest and principal to be payable
at the time and place, in the amounts and in accordance with the terms set forth
in that certain Loan Agreement dated as of December 1, 2007 (the “Loan
Agreement”) among Issuer, GE Government Finance, Inc. and Greenville Tube
Company (“Borrower”).  All terms used herein in capitalized form and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.




This Bond is payable as to principal and prepayment premium, if any, solely from
Loan Payments to be made by Borrower and is secured by, among other things, a
lien on the Collateral.




This Bond shall not represent or constitute a debt or pledge of the faith and
credit of Issuer, and this Bond is payable solely from the revenues pledged
therefor pursuant to the Loan Agreement, and no moneys of Issuer raised by
taxation shall be obligated or pledged for the payment of Loan Payments or any
other amounts due under this Bond.  This Bond and the interest thereon do not
constitute an indebtedness of the Issuer within the meaning of any
constitutional or statutory limitation.




This Bond is subject to prepayment upon the terms and conditions set forth in
the Loan Agreement.




It is hereby certified, recited and declared that all acts, conditions and
things required to exist to happen and to be performed precedent to and in the
issuance of this Bond exist, have happened and have been performed in regular
and due form and time as required by the Constitution and laws of the State of
Arkansas applicable thereto and that the issuance of this Bond is in full
compliance with all Constitutional and statutory limitations, provisions and
restrictions.




IN WITNESS WHEREOF, the City of Clarksville, Arkansas, has issued this Bond and
has caused the same to be executed by its Mayor and the City Clerk, thereunto
duly authorized (by their manual of facsimile signatures), and its corporate
seal to be affixed or imprinted all as of this 1st day of December, 2007.




CITY OF CLARKSVILLE, ARKANSAS







By

Mayor

ATTEST:

_______________________________
City Clerk




(SEAL)























ASSIGNMENT




FOR VALUE RECEIVED, the undersigned ________________________ (the “Transferor”)
hereby sells, assigns and transfers unto _____________________________ (the
“Transferee”)




PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER OF TRANSFEREE




______________________________________________




the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints _________ as attorney to register the transfer of the within Bond
on the books kept for registration of transfer thereof, with full power of
substitution in the premises.










Date:

Signature Guaranteed:




___________________________________







NOTICE: Signature(s) must be guaranteed by an eligible guarantor institution
which is a member of a recognized signature guarantee program, i.e.. Securities
Transfer Agents Medallion Program (STAMP), Stock Exchanges Medallion Program
(SEMP) or New York Stock Exchange Medallion Signature Program.




NOTICE: No transfer will be registered and no new Bond will be issue in the name
of the Transferee, unless the signature(s) to this assignment correspond(s) with
the name as it appears on the face of the within Bond in every particular,
without alteration or enlargement or any change whatever and the Social Security
or Federal Employer Identification Number of the Transferee is supplied.








E-2

 










Exhibit F to Loan Agreement

SCHEDULE OF PROJECT COSTS

Equipment

Project

Cost

Closed Loop Airless Cleaning System

Degreaser

 $            193,620.00

60-ton Water Chiller

Degreaser

 $                 6,727.50

Closed Loop Airless Cleaning System

Degreaser

 $            258,160.00

Double Seal for Degreaser Door

Degreaser

 $                 1,662.50

60-ton Water Chiller

Degreaser

 $                 8,970.00

Spare Parts Pump Skid

Degreaser

 $              51,712.50

Closed Loop Airless Cleaning System

Degreaser

 $            322,700.00

Double Seal for Degreaser Door

Degreaser

 $                 1,187.50

60-ton Water Chiller

Degreaser

 $              11,212.50

Spare Parts Pump Skid

Degreaser

 $              36,937.50

2nd Flushing Filter Housing & Assembly

Degreaser

 $              13,470.00

Waste & Pit Pumps

Degreaser

 $                 4,800.00

Hot Oil System Adder

Degreaser

 $                 7,080.00

Material Handling System

Degreaser

 $              36,000.00

Volcanic Model 200 Thermal Liquid Heater

Degreaser

 $              57,938.00

75 foot extension for degreaser equipment

Degreaser

 $                 3,366.00

75 foot extension for degreaser equipment

Degreaser

 $              10,300.00

Shipping of manufacturing parts

Bench Automation

 $                 1,242.47

Shipping of manufacturing parts

Bench Automation

 $                 1,574.13

Shipping of manufacturing parts

Bench Automation

 $                 1,102.94

Shipping of manufacturing parts

Bench Automation

 $                    926.33

Shipping of manufacturing parts

Bench Automation

 $                    305.00

Shipping of manufacturing parts

Bench Automation

 $                    210.63

Shipping of manufacturing parts

Bench Automation

 $                    305.93

Shipping of manufacturing parts

Bench Automation

 $                    462.08

Shipping of manufacturing parts

Bench Automation

 $                    403.97

Shipping of manufacturing parts

Bench Automation

 $                    217.26

Kick Out Gate

Bench Automation

 $                    521.51

Anti-Rollback Finger

Bench Automation

 $                    539.34

Lift Block, Kick Out Gate, & Slide Roll Down

Bench Automation

 $                 1,333.44

4 part

Bench Automation

 $                 1,078.20

Slide Plate 952000-0344

Bench Automation

 $                 2,652.70

Flange Plate Spacer & Axle

Bench Automation

 $                    603.20

Plates, Links, Mounting Base, Bushing, Axle, & Pusher Nose

Bench Automation

 $              10,795.80

Plate, Bushing, Post, & Axle

Bench Automation

 $              13,238.90

Jaw Retainer

Bench Automation

 $                    196.00

Wheels, Link, & Axle

Bench Automation

 $                 4,708.00

Stand

Bench Automation

 $                 1,360.00

Actuator Mount & Backer Plate

Bench Automation

 $                 4,567.40

Spindle Shaft, Link, Spacers, Washer, Spacer Posts & Handling

Bench Automation

 $                 3,184.80

Frame Plate & Bushing

Bench Automation

 $                 4,740.00

Pinch roll arm weldment

Bench Automation

 $                 3,808.00

Jaw insert, Cylinder pod mount, Modified bronze bushing

Bench Automation

 $              12,900.00

Gusset Rail

Bench Automation

 $                 7,872.00

Cylinder mount, Support Rod

Bench Automation

 $                 8,369.20

Front frame weldment, includes 0430 & 0431

Bench Automation

 $                 2,976.00

Motor mount flange, Tube Pilot Holder

Bench Automation

 $                 4,496.00

Hook Weldment

Bench Automation

 $                 8,892.00

Back frame Weldment

Bench Automation

 $                 5,784.00

Hook Weldment

Bench Automation

 $                 5,920.00

Spacer Plate

Bench Automation

 $                    212.32

Base Plate, Support Washer & Freight

Bench Automation

 $              13,973.07

Freight, Short Link Pin, & Jaw Link Pin

Bench Automation

 $                 2,195.70

Base Plate

Bench Automation

 $                 7,749.00

Guide bushing, Rear axle spacer, Retainer plate, Link axle Retainer, Short
single link, Front wheel, Rear wheel axle, Front wheel axle

Bench Automation

 $                 3,334.33

Front wheel axle, Rear wheel axle, Front wheel, Front cable drive side axle,
Bearing washer, Bushing washer, Guide bushing, Hook axle retainer

Bench Automation

 $                 2,355.70

Stop Backer plate, Stop Cylinder Brackett, Anti-rollback mounting plug, Actuator
lug, Tie plate, Roll down support block, Slide tie plate, Bushing Housing

Bench Automation

 $              15,966.22

Front wheel, Front wheel axle, freight

Bench Automation

 $                 1,403.06

Rear Wheel Axle

Bench Automation

 $                    556.74

Bearings

Bench Automation

 $                 8,578.21

Popular 200&300 Ser B.Brg, Saf Type Mtd. Units

Bench Automation

 $                 1,233.24

CNVM2-6100-YB-15, Spider CPlgs, Popular 200&300 Ser b.Brg, Saf type Mtd. Units,
Bronze & Sleeve brgs

Bench Automation

 $                 6,529.14

05-A115-0500-B08-NN Linear Acuators

Bench Automation

 $              18,621.96

Power Cable

Bench Automation

 $                    104.85

T2AT-03A1D-DAA2 & Rod Eye

Bench Automation

 $                 2,007.10

SNAK-26A1B-CAA2

Bench Automation

 $              10,907.55

SNAU-04A1D-AAA2 & SNAR-03A6D-AAA2

Bench Automation

 $                 5,599.32

AKCGA00003LDWM

Bench Automation

 $                 2,648.68

AKCGA00003LDWM

Bench Automation

 $                 4,847.78

AKCGA00003LDWM

Bench Automation

 $              10,357.60

AKCGA00003LDWM

Bench Automation

 $              10,357.60

AKCGA00003LDWM

Bench Automation

 $              10,357.60

AKCG800003LDWM

Bench Automation

 $              10,357.60

Input Module // 8 Sink I/O

Bench Automation

 $                 4,838.18

Input Module // 8 Sink I/O

Bench Automation

 $                 1,320.88

Input Module // 8 Sink I/O

Bench Automation

 $                 2,642.20

High-carbon steel belleville disc spring, Swivel leveling mount w/stud, Type 302
stainless steel torsion spring, Zinc-plated steel headless clevis pin

Bench Automation

 $                 5,334.55

250A-1FA200MG3B1000-AB CYLINDE, freight

Bench Automation

 $                 8,647.43

RL952000-0195 Roll Comp, 8.0x6.75x4.00 60D-RD

Bench Automation

 $                 4,417.48

Jaw Link/Short Link Pin

Bench Automation

 $                      60.76

Hook Weldment

Bench Automation

 $                 2,960.00

 

 

 

 

 

 

Additional Closed Loop Clearing System

Degreaser

 $            639,156.00

Additional Equipment & Labor for Bench Automation

Bench Automation

 $            233,237.00

TOTAL EQUIPMENT COST

 

 $              2,196,000








4837-1020-5697.8













Exhibit G to Loan Agreement

FORM OF CERTIFICATE OF CHIEF FINANCIAL OFFICER

I, the undersigned, hereby certify that I am the duly qualified and acting chief
financial officer of Greenville Tube Company (“Borrower”) and, with respect to
Section [7.01(a)/7.01(b)] of the Loan Agreement dated as of December 1, 2007
(the “Agreement”) by and among Borrower, GE Government Finance, Inc. (“Lender”)
and City of Clarksville, Arkansas (“Issuer”), that:

1.

The attached financial statements have been prepared in accordance with GAAP.

2.

I have no knowledge of any Default or Event of Default under the Agreement.

Dated: _________ __, 20__.

Borrower:

GREENVILLE TUBE COMPANY

By:  

Title:  Chief Financial Officer

Date:  














2


